 

Exhibit 10.1

91 HARTWELL AVENUE

LEXINGTON, MASSACHUSETTS 

Lease Dated September 21, 2017

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the “Building”) known as, and with an address at, 91 Hartwell Avenue,
Lexington, Massachusetts 02421.

The parties to this Indenture of Lease hereby agree with each other as follows:

ArTICLE I

Reference Data

1.1

Subjects Referred To

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:

 

Landlord:

 

91 HARTWELL AVENUE TRUST under Declaration of Trust dated September 28, 1981, as
the same may have been amended, but not individually.

 

 

 

Landlord’s Original Address:

 

c/o Boston Properties Limited Partnership

Prudential Center

800 Boylston Street, Suite 1900 

Boston, Massachusetts 02199-8103

 

 

 

Landlord’s Construction Representative:

 

Ken Chianca

 

 

 

Tenant:

 

T2 BIOSYSTEMS, INC., a Delaware corporation.

 

 

 

Tenant’s Original Address:

 

101 Hartwell Avenue

Lexington, Massachusetts 02142

 

 

 

Tenant’s Email Address for Information Regarding Billings and Statements:

 

accountspayable@t2biosystems.com

 

 

 

Tenant’s Construction Representative:

 

John McDonough

 

 

 

 

--------------------------------------------------------------------------------

 

Commencement Date:

 

January 1, 2018

 

 

 

Term or Lease Term (sometimes called the “Original Term”):

 

The period commencing on the Commencement Date and ending on December 31, 2021,
unless sooner terminated as provided in this Lease.

 

 

 

 

 

 

The Site:

 

That certain parcel of land known as and numbered 91 Hartwell Avenue, Lexington,
Middlesex County, Massachusetts, being more particularly described in Exhibit A
attached hereto.

 

 

 

The Building:

 

The Building known as and numbered 91 Hartwell Avenue, Lexington, Massachusetts.

 

 

 

The Complex:

 

The Building together with all common areas, surface parking areas, the Site and
all improvements (including landscaping) thereon and thereto.

 

 

 

Tenant’s Premises:

 

A portion of the first (1st) floor of the Building in accordance with the floor
plan annexed hereto as Exhibit D and incorporated herein by reference.

 

 

 

Number of Parking Spaces:

 

Thirty-eight (38) spaces.

 

 

 

Annual Fixed Rent:

 

At the annual rate of $348,800.00 (being the product of (x) $32.00 and (y) the
Rentable Floor Area of the Premises (as defined below).

 

 

 

Operating Expenses:

 

As provided in Section 2.6 hereof.

 

 

 

Real Estate Taxes:

 

As provided in Section 2.7 hereof.

 

 

 

Tenant Electricity:

 

Initially as provided in Section 2.5 subject to adjustment as provided in
Section 2.8 hereof.

 

 

 

Additional Rent:

 

All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.

 

 

 

Rentable Floor Area of the Premises:

 

10,900 square feet.

 

 

 

Total Rentable Floor Area of the Building:

 

122,328 square feet.

 

 

 

Permitted Use:

 

General office purposes.

 

 

 

Page 2

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

Broker(s):

 

Cushman & Wakefield

 

 

 

Security Deposit:

 

$50,000.00, which has previously been delivered to Landlord in accordance with
Section 9.18 of this Lease.

 

1.2Table of Articles and Sections

 

ArTICLE I

1

 

Reference Data

1

 

 

1.1

Subjects Referred To

1

 

 

1.2

Table of Articles and Sections

3

 

 

1.3

Exhibits

5

 

 

ARTICLE II

5

 

Building, Premises, Term and Rent

5

 

 

2.1

The Premises

5

 

 

2.2

Rights to Use Common Facilities

6

 

 

2.3

Landlord’s Reservations

6

 

 

2.4

Habendum

7

 

 

2.5

Fixed Rent Payments

7

 

 

2.6

Operating Expenses

7

 

 

2.7

Real Estate Taxes

14

 

 

2.8

Tenant Electricity

16

 

 

ARTICLE III

17

 

Condition of Premises; Alterations

17

 

 

3.1

Preparation of Premises

17

 

 

ARTICLE IV

17

 

Landlord’s Covenants; Interruptions and Delays

17

 

 

4.1

Landlord Covenants

17

 

 

4.2

Interruptions and Delays in Services and Repairs, Etc.

18

 

 

ARTICLE V

19

 

Tenant’s Covenants

19

 

 

5.1

Payments

19

 

 

5.2

Repair and Yield Up

19

 

 

5.3

Use

20

 

 

5.4

Obstructions; Items Visible from Exterior; Rules and Regulations

20

 

 

5.5

Safety Appliances

20

 

 

5.6

Assignment; Sublease

21

 

 

5.7

Right of Entry

26

 

 

5.8

Floor Load; Prevention of Vibration and Noise

26

 

 

5.9

Personal Property Taxes

26

 

 

5.10

Compliance with Laws

26

 

 

5.11

Payment of Litigation Expenses

27

 

 

5.12

Alterations

27

 

 

5.13

Vendors

28

Page 3

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

 

5.14

OFAC

29

 

 

ARTICLE VI

29

 

Casualty and Taking

29

 

 

6.1

Damage Resulting from Casualty

29

 

 

6.2

Uninsured Casualty

31

 

 

6.3

Rights of Termination for Taking

31

 

 

6.4

Award

32

 

 

ARTICLE VII

32

 

Default

32

 

 

7.1

Tenant’s Default

32

 

 

7.2

Landlord’s Default

36

 

 

ARTICLE VIII

36

 

Insurance and Indemnity

36

 

 

8.1

Tenant’s Indemnity

36

 

 

8.2

Tenant’s Risk

38

 

 

8.3

Tenant’s Commercial General Liability Insurance

39

 

 

8.4

Tenant’s Property Insurance

39

 

 

8.5

Tenant’s Other Insurance

40

 

 

8.6

Requirements for Tenant’s Insurance

40

 

 

8.7

Additional Insureds

41

 

 

8.8

Certificates of Insurance

41

 

 

8.9

Subtenants and Other Occupants

41

 

 

8.10

No Violation of Building Policies

42

 

 

8.11

Tenant to Pay Premium Increases

42

 

 

8.12

Landlord’s Insurance

42

 

 

8.13

Waiver of Subrogation

43

 

 

8.14

Tenant’s Work

43

 

 

ARTICLE IX

44

 

Miscellaneous Provisions

44

 

 

9.1

Waiver

44

 

 

9.2

Cumulative Remedies

44

 

 

9.3

Quiet Enjoyment

44

 

 

9.4

Notice to Mortgagee and Ground Lessor

45

 

 

9.5

Assignment of Rents

46

 

 

9.6

Surrender

46

 

 

9.7

Brokerage

46

 

 

9.8

Invalidity of Particular Provisions

47

 

 

9.9

Provisions Binding, Etc

47

 

 

9.10

Recording; Confidentiality

47

 

 

9.11

Notices

48

 

 

9.12

When Lease Becomes Binding and Authority

48

 

 

9.13

Section Headings

49

 

 

9.14

Rights of Mortgagee

49

 

 

9.15

Status Reports and Financial Statements

50

 

 

9.16

Self-Help

50

Page 4

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

 

9.17

Holding Over

50

 

 

9.18

Security Deposit

51

 

 

9.19

Late Payment

51

 

 

9.20

Tenant’s Payments

52

 

 

9.21

Waiver of Trial by Jury

53

 

 

9.22

Electronic Signatures

53

 

 

9.23

Governing Law

53

1.3Exhibits

There are incorporated as part of this Lease:

 

Exhibit A

--

Description of Site

Exhibit B

--

Work Agreement

Exhibit C

--

Landlord’s Services

Exhibit D

--

Floor Plan

Exhibit E

--

Form of Certificate of Insurance

ARTICLE II

Building, Premises, Term and Rent

2.1The Premises

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, Tenant’s Premises in the Building excluding exterior
faces of exterior walls, the common stairways and stairwells, elevators and
elevator wells, fan rooms, electric and telephone closets, janitor closets, and
pipes, ducts, conduits, wires and appurtenant fixtures serving exclusively, or
in common, other parts of the Building, and if Tenant’s Premises includes less
than the entire rentable area of any floor, excluding the common corridors,
elevator lobbies and toilets located on such floor.  

 

Tenant’s Premises with such exclusions is hereinafter referred to as the
“Premises.” The term “Building” means the Building identified on the first page,
and which is the subject of this Lease; the term “Site” means all, and also any
part of the Land described in Exhibit A, plus any additions or reductions
thereto resulting from the change of any abutting street line and all parking
areas and structures. The term “Property” means the Building and the Site.

 

It is acknowledged and agreed that as of the date hereof, Tenant is currently in
possession of the Premises (as well as certain additional space in the Building)
pursuant to the terms and provisions of a certain License Agreement dated as of
October 31, 2014 (as amended, the “License Agreement”) by and between Landlord
as licensor and Tenant as licensee.  The License Agreement shall expire by its
terms on the day immediately preceding the Commencement Date, at which point
Tenant will surrender those portions of the licensed premises that are not
included within the Premises demised hereunder and deliver the same to Landlord
as licensor in the condition required by the License Agreement.

 

Page 5

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

2.2Rights to Use Common Facilities

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the non-exclusive right to use in common with others, subject to
reasonable rules of general applicability to tenants of the Building from time
to time made by Landlord of which Tenant is given notice (a) the common lobbies,
corridors, stairways, elevators and loading area of the Building, and the pipes,
ducts, conduits, wires and appurtenant meters and equipment serving the Premises
in common with others, (b) common walkways and driveways necessary for access to
the Building, and (c) if the Premises include less than the entire rentable
floor area of any floor, the common toilets, corridors and elevator lobby of
such floor. Notwithstanding anything to the contrary herein, Landlord has no
obligation to allow any particular telecommunication service provider to have
access to the Building or to the Premises except as may be required by
applicable law. If Landlord permits such access, Landlord may condition such
access upon the payment to Landlord by the service provider of reasonable fees
assessed by Landlord in its reasonable discretion.

 

 

2.2.1

Tenant’s Parking

 

In addition, Tenant shall have the right, at no additional cost to Tenant
throughout the Term, to use the Number of Parking Spaces (referred to in Section
1.1) of the parking area, in common with use by other tenants from time to time
of the Complex; provided, however, Landlord shall not be obligated to furnish
stalls or spaces in any parking area specifically designated for Tenant’s use.
In the event that the Rentable Floor Area of the Premises decreases or increases
at any time during the Lease Term, the Number of Parking Spaces provided to
Tenant hereunder shall be reduced or increased proportionately. Tenant covenants
and agrees that it and all persons claiming by, through and under it, shall at
all times abide by all reasonable rules and regulations promulgated by Landlord
with respect to the use of the parking areas on the Site. The parking privileges
granted herein are non-transferable except to a permitted assignee or subtenant
as provided in Section 5.6. Further, Landlord assumes no responsibility
whatsoever for loss or damage due to fire, theft or otherwise to any
automobile(s) parked on the Site or to any personal property therein, however
caused, and Tenant covenants and agrees, upon request from Landlord from time to
time, to notify its officers, employees, agents and invitees of such limitation
of liability. Tenant acknowledges and agrees that a license only is hereby
granted, and no bailment is intended or shall be created.

 

2.3Landlord’s Reservations

Landlord reserves the right from time to time, upon reasonable prior notice
except in the event of an emergency, without unreasonable interference with
Tenant’s use: (a) to install, use, maintain, repair, replace and relocate for
service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, and (b) to alter or relocate any other common facility,
provided that substitutions are substantially equivalent or better.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises.

 

Page 6

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

2.4Habendum

Tenant shall have and hold the Premises for a period commencing on the
Commencement Date and continuing for the Term unless sooner terminated as
provided in Article VI or Article VII.

 

2.5Fixed Rent Payments

Tenant agrees to pay to Landlord, (a) on the Commencement Date (defined in
Section 1.1 hereof) and thereafter monthly, in advance, on the first day of each
and every calendar month during the Original Term, a sum equal to one twelfth
(1/12th) of the Annual Fixed Rent (sometimes hereinafter referred to as “fixed
rent”) and (b) on the Commencement Date and thereafter monthly, in advance, on
the first day of each and every calendar month during the Original Term, an
amount estimated by Landlord from time to time to cover Tenant’s monthly
payments for electricity under Section 2.8 herein below. Until notice of some
other designation is given, fixed rent and all other charges for which provision
is herein made shall be paid by remittance to or for the order of Boston
Properties Limited Partnership, as agent of Landlord, either (i) by ACH transfer
to Bank of America in Dallas, Texas, Bank Routing Number 111 000 012 or (ii) by
mail to P.O. Box 3557, Boston, Massachusetts 02241-3557, and in the case of (i)
referencing Account Number 3756454460, Account Name of Boston Properties, LP,
Tenant’s name and the Property address. All remittances received by Boston
Properties Limited Partnership, as agent as aforesaid, or by any subsequently
designated recipient, shall be treated as payment to Landlord.

 

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, based on a 365-day year.  Additional Rent payable
by Tenant on a monthly basis, as hereinafter provided, likewise shall be
prorated; and other provisions of this Lease calling for monthly payments shall
be read as incorporating this undertaking by Tenant.

 

The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.

 

2.6Operating Expenses

“Landlord’s Operating Expenses” means the cost of operation of the Building and
the Site, which shall include, without limitation, the following: premiums for
insurance carried with respect to the Building and the Site (including, without
limitation, liability insurance, insurance against loss in case of fire or
casualty and insurance of monthly installments of fixed rent and any Additional
Rent which may be due under this Lease and other leases of space in the Building
for not more than 12 months in the case of both fixed rent and Additional Rent
and if there be any first mortgage of the Property, including such insurance as
may be required by the holder of such first mortgage); compensation and all
fringe benefits, worker’s compensation insurance premiums and payroll taxes paid
to, for or with respect to all persons engaged in the operating, maintaining or
cleaning of the Building or Site, water, sewer, electric, gas, oil and telephone
charges (excluding utility charges separately chargeable to tenants for
additional or special services); cost of building and cleaning supplies and
equipment; cost of maintenance, cleaning and repairs (other than repairs not
properly chargeable against income or reimbursed from contractors under
guarantees); cost of snow removal and care of landscaping; payments under

Page 7

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

service contracts with independent contractors; management fees at reasonable
rates for self managed buildings consistent with the type of occupancy and the
service rendered, but not to exceed three percent (3%) of the Gross Receivable
Revenues for the Building (which for the purposes hereof shall mean all annual
fixed rent, Landlord’s Operating Expenses and Landlord’s Tax Expenses chargeable
for the Building for the relevant year); costs of maintaining a regional
property management office in connection with the operation, management and
maintenance to the Building; all costs of applying and reporting for the
Building or any part thereof to seek or maintain certification under the U.S.
EPA’s Energy Star® rating system, the U.S. Green Building Council’s Leadership
in Energy and Environmental Design (LEED) rating system or a similar system or
standard; and all other reasonable and necessary expenses paid in connection
with the operation, cleaning and maintenance of the Building and the Site and
properly chargeable against income, provided, however, there shall be included
(a) depreciation for capital expenditures made by Landlord during the Lease Term
(i) to reduce Landlord’s Operating Expenses if Landlord shall have reasonably
determined that the annual reduction in Landlord’s Operating Expenses shall
exceed depreciation therefor or (ii) to comply with applicable laws, rules,
regulations, requirements, statutes, ordinances, by-laws and court decisions of
all public authorities which are now or hereafter in force (the capital
expenditures described in subsections (i) and (ii) being hereinafter referred to
as “Permitted Capital Expenditures”); plus (b) in the case of both (i) and (ii)
an interest factor, reasonably determined by Landlord, as being the interest
rate then charged for long term mortgages by institutional lenders on like
properties within the locality in which the Building is located; depreciation in
the case of both (i) and (ii) shall be determined by dividing the original cost
of such capital expenditure by the number of years of useful life of the capital
item acquired and the useful life shall be reasonably determined by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of acquisition of the capital item; provided, however, if Landlord
reasonably concludes on the basis of engineering estimates that a particular
capital expenditure will effect savings in other Landlord’s Operating Expenses,
including, without limitation, energy related costs, and that such projected
savings will, on an annual basis (“Projected Annual Savings”), exceed the annual
depreciation therefor, then and in such event the amount of depreciation for
such capital expenditure shall be increased to an amount equal to the Projected
Annual Savings; and in such circumstance, the increased depreciation (in the
amount of the Projected Annual Savings) shall be made for such period of time as
it would take to fully amortize the cost of the item in question, together with
interest thereon at the interest rate as aforesaid in equal monthly payments,
each in the amount of 1/12th of the Projected Annual Savings, with such payment
to be applied first to interest and the balance to principal.

 

“Operating Expenses Allocable to the Premises” shall mean the same proportion of
Landlord’s Operating Expenses for and pertaining to the Building and the Site as
the Rentable Floor Area of the Premises bears to 100% of the Total Rentable
Floor Area of the Building.

 

“Base Operating Expenses” shall mean Landlord’s Operating Expenses for calendar
year 2017 (that is, the period beginning January 1, 2017 and ending December 31,
2017). Base Operating Expenses shall not include (i) market-wide cost increases
due to extraordinary circumstances, included but not limited to Force Majeure
(as defined in Section 6.1), conservation surcharges, security concerns,
boycotts, strikes, embargoes or shortages and (ii) the cost of any Permitted
Capital Expenditures.

 

Page 8

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

“Base Operating Expenses Allocable to the Premises” shall mean the same
proportion of Base Operating Expenses as the Rentable Floor Area of the Premises
bears to 100% of the Total Rentable Floor Area of the Building.

 

If with respect to any calendar year falling within the Term, or fraction of a
calendar year falling within the Term at the beginning or end thereof, the
Operating Expenses Allocable to the Premises for a full calendar year exceed
Base Operating Expenses Allocable to the Premises or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises (such amount being hereinafter sometimes referred to
as the “Operating Cost Excess”) then, Tenant shall pay to Landlord, as
Additional Rent, the amount of such excess. Such payments shall be made at the
times and in the manner hereinafter provided in this Section 2.6. (The Base
Operating Expenses Allocable to the Premises do not include the tenant
electricity to be paid by Tenant together with Annual Fixed Rent and for which
provision is made in Section 2.5 hereof, separate provision being made in
Section 2.8 of this Lease for Tenant’s share of increases in electricity costs.)

 

Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or fraction thereof at the end of the Term,
Landlord shall render Tenant a statement in reasonable detail in accordance with
generally accepted accounting principles, showing for the preceding calendar
year or fraction thereof, as the case may be, Landlord’s Operating Expenses and
Operating Expenses Allocable to the Premises (the “Year End Statement”). Said
statement to be rendered to Tenant shall also show for the preceding year or
fraction thereof as the case may be the amounts of operating expenses already
paid by Tenant as Additional Rent on account of the operating expenses and the
amount of the Operating Cost Excess remaining due from, or overpaid by, Tenant
for the year or other period covered by the statement. Within thirty (30) days
after the date of delivery of such statement, Tenant shall pay to Landlord the
balance of the amounts, if any, required to be paid pursuant to the above
provisions of this Section 2.6 with respect to the preceding year or fraction
thereof, or Landlord shall credit any amounts overpaid by Tenant against (i)
monthly installments of fixed rent next thereafter coming due or (ii) any sums
then due from Tenant to Landlord under this Lease (or refund such portion of the
overpayment as aforesaid if the Term has ended and Tenant has no further
obligation to Landlord).

 

In addition, Tenant shall make payments monthly on account of Tenant’s share of
increases in Landlord’s Operating Expenses anticipated for the then current year
at the time and in the fashion herein provided for the payment of fixed rent.
The amount to be paid to Landlord shall be an amount reasonably estimated
annually by Landlord to be sufficient to cover, in the aggregate, a sum equal to
the Operating Cost Excess for each calendar year during the Term.

 

Notwithstanding the foregoing, in determining the amount of Landlord’s Operating
Expenses for any calendar year or portion thereof falling within the Lease Term,
if less than one hundred percent (100%) of the Total Rentable Floor Area of the
Building shall have been occupied by tenants at any time during the period in
question, then, at Landlord’s election, those components of Landlord’s Operating
Expenses that vary based on occupancy for such period shall be adjusted to equal
the amount such components of Landlord’s Operating Expenses would have been for
such period had occupancy been one hundred percent (100%) throughout such
period.

 

Page 9

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

2.6.1Exclusions from Landlord’s Operating Expenses

 

Notwithstanding the provisions of Section 2.6 above, the following costs and
expenses shall be excluded from Landlord’s Operating Expenses:

 

 

1.

Real estate taxes and Landlord’s Tax Expenses;

 

 

2.

principal or interest on indebtedness, debt amortization or ground rent paid by
Landlord in connection with any mortgages, deeds of trust or other financing
encumbrances, or ground leases of the Building or the Site;

 

 

3.

capital improvements to the Complex other than those provided in Section 2.6
above;

 

 

4.

legal, auditing, consulting and professional fees and other costs paid or
incurred in connection with financings, refinancings or sales of any interest in
Landlord or of Landlord’s interest in the Building or the Site or in connection
with any ground lease (including, without limitation, recording costs, mortgage
recording taxes, title insurance premiums and other similar costs, but excluding
those legal, auditing, consulting and professional fees and other costs incurred
in connection with the normal and routine maintenance and operation of the
Building and/or the Site);

 

 

5.

legal fees, space planner’s fees, architect’s fees, leasing and brokerage
commissions, advertising and promotional expenditures and any other marketing
expense incurred in connection with the leasing of space in the Building
(including new leases, lease amendments, lease terminations and lease renewals);

 

 

6.

the cost of any items to the extent to which such cost is reimbursed to Landlord
by tenants of the Complex (other than as part of Landlord’s Operating Expenses),
or other third parties, or is covered by a warranty to the extent of
reimbursement for such coverage;

 

 

7.

expenditures for any leasehold improvement which is made in connection with the
preparation of any portion of the Building for occupancy by any tenant or which
is not made generally to or for the benefit of the Building or the Site;

 

 

8.

the cost of performing work or furnishing service to or for any tenant other
than Tenant, at Landlord’s expense, to the extent such work or service is in
excess of any work or service Landlord is obligated to provide to Tenant or
generally to other tenants in the Building at Landlord’s expense;

 

 

9.

the cost of repairs or replacements incurred by reason of fire or other
casualty, or condemnation (other than costs not in excess of the deductible on
any insurance maintained by Landlord which provides a recovery for such repair
or replacement), to the extent Landlord actually receives proceeds of property

Page 10

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

and casualty insurance policies or condemnation awards or would have received
such proceeds had Landlord maintained the insurance required to be maintained by
Landlord under this Lease;

 

 

10.

the cost of acquiring sculptures, paintings or other objects of fine art in the
Building in excess of amounts typically spent for such items in Class A office
buildings of comparable quality in the competitive area of the Building;

 

 

11.

bad debt loss, rent loss, or reserves for bad debt or rent loss;

 

 

12.

unfunded contributions to operating expense reserves by other tenants;

 

 

13.

contributions to charitable or political organizations;

 

 

14.

damage and repairs necessitated by the negligence or willful misconduct of
Landlord Parties;

 

 

15.

fees, costs and expenses incurred by Landlord in connection with or relating to
claims against or disputes with tenants of the Building;

 

 

16.

interest, fines or penalties for late payment or violations of Legal
Requirements by Landlord, if any, except to the extent incurring such expense is
caused by a corresponding late payment or violation of a Legal Requirement by
Tenant, in which event Tenant shall be responsible for the full amount of such
expense;

 

 

17.

the cost of remediation and removal of “Hazardous Materials” (as that term is
defined in Section 5.3 below  in the Building or on the Site required by
“Hazardous Materials Laws” (as that term is defined in Section 5.3 below),
provided, however, that the provisions of this clause 17 shall not preclude the
inclusion of costs with respect to materials (whether existing at the Property
as of the date of this Lease or subsequently introduced to the Property) which
are not as of the date of this Lease (or as of the date of introduction) deemed
to be Hazardous Materials under applicable Hazardous Materials Laws but which
are subsequently deemed to be Hazardous Materials under applicable Hazardous
Materials Laws (it being understood and agreed that the foregoing shall not
relieve Tenant from any liability it may have for costs of remediation and
removal of Hazardous Materials to the extent caused by Tenant Parties);

 

 

18.

costs of replacements, alterations or improvements necessary to make the
Building or the Site comply with Legal Requirements in effect and applicable to
the Building and/or the Site prior to the date of this Lease, except to the
extent the need for such replacements, alterations or improvements is caused by
Tenant Parties (in which case Tenant shall nonetheless be responsible for such
costs in accordance with Section 5.12 of this Lease, provided, however, that the
provisions of this clause 18 shall not preclude the inclusion of costs of
compliance with Legal Requirements enacted prior to the date of this Lease if
such compliance is required for the first time by reason of any amendment,

Page 11

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

modification or reinterpretation of a Legal Requirement which is imposed after
the date of this Lease;

 

 

19.

costs for the original construction and development of the Building and
nonrecurring costs for the repair or replacement of any structural portion of
the Building made necessary as a result of defects in the original design,
workmanship or materials;

 

 

20.

costs and expenses incurred for the administration of the entity which
constitutes Landlord, as the same are distinguished from the costs of operation,
management, maintenance and repair of the Complex, including, without
limitation, entity accounting and legal matters;

 

 

21.

salaries and all other compensation (including fringe benefits) of partners,
officers and executives above the grade of Regional Property Manager;

 

 

22.

the wages and benefits of any employee who does not devote substantially all of
his or her employed time to the Complex unless such wages and benefits are
prorated on a reasonable basis to reflect time spent on the operation and
management of the Complex vis-à-vis time spent on matters unrelated to the
operation and management of the Complex;

 

 

23.

except as may be otherwise expressly provided in this Lease with respect to
specific items, the cost of any services or materials provided by any party
related to Landlord, to the extent such cost exceeds, the reasonable cost for
such services or materials absent such relationship in self-managed buildings
similar to the Building in the vicinity of the Building; and

 

 

24.

depreciation for the Building.

 

2.6.2Tenant’s Audit Right

 

Subject to the provisions of this Section 2.6.2 and provided that no Event of
Default of Tenant exists, Tenant shall have the right to examine the correctness
of the Year End Statement or any item contained therein:

 

 

1.

Any request for examination in respect of any “Operating Year” (as defined
hereinbelow) may be made by notice from Tenant to Landlord no more than sixty
(60) days after the date Landlord provides Tenant a Year End Statement in
respect of such Operating Year and only if Tenant shall have fully paid such
amount.  Such notice shall set forth in reasonable detail the matters
questioned.  Any examination must be completed and the results communicated to
Landlord no more than one hundred eighty (180) days after the date on which
Landlord provides the Year End Statement.  “Operating Year” shall mean a period
of twelve (12) consecutive calendar months, commencing on the first day of
January in each year, except that the first Lease Year of the Lease Term hereof
shall be the period commencing on the Commencement Date and ending on the
succeeding December 31, and the last Lease Year of the Lease Term hereof shall
be the

Page 12

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

period commencing on January 1 of the calendar year in which the Lease Term
ends, and ending with the date on which the Lease Term ends.

 

 

2.

Tenant hereby acknowledges and agrees that Tenant’s sole right to contest the
Year End Statement shall be as expressly set forth in this Section
2.6.2.  Tenant hereby waives any and all other rights provided pursuant to
applicable laws to inspect Landlord’s books and records and/or to contest the
Year End Statement.  If Tenant shall fail to timely exercise Tenant’s right to
inspect Landlord’s books and records as provided in this Section 2.6.2, or if
Tenant shall fail to timely communicate to Landlord the results of Tenant’s
examination as provided in this Section 2.6.1, the Year End Statement for the
applicable Operating Year shall be conclusive and binding on Tenant.

 

 

3.

So much of Landlord’s books and records pertaining Landlord’s Operating Expenses
for the specific matters questioned by Tenant for the Operating Year included in
the Year End Statement shall be made available to Tenant promptly after Landlord
timely receives the notice from Tenant to make such examination pursuant to this
Section 2.6.2, either electronically or during normal business hours at the
offices where Landlord keeps such books and records or at another location, as
determined by Landlord.

 

 

4.

Tenant shall have the right to make such examination no more than once in
respect of any Operating Year in which Landlord has given Tenant a Year End
Statement.

 

 

5.

Such examination may be made only by a qualified employee of Tenant or a
qualified independent certified public accounting firm approved by Landlord. No
examination shall be conducted by an examiner who is to be compensated, in whole
or in part, on a contingent fee basis.

 

 

6.

As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
acceptable to Landlord, agreeing to keep confidential any information which it
discovers about Landlord or the Building in connection with such examination.

 

 

7.

No subtenant shall have any right to conduct any such examination and no
assignee may conduct any such examination with respect to any period during
which the assignee was not in possession of the Premises.

 

 

8.

All costs and expenses of any such examination shall be paid by Tenant, except
if such examination shows that the amount of Landlord’s Operating Expenses
payable by Tenant was overstated by more than five percent (5%), Landlord shall
reimburse Tenant for the reasonable out-of-pocket costs and expenses incurred by
Tenant in such examination, up to a maximum of the lesser of (i) Five Thousand
and 00/100 Dollars and (ii) the amount of the overstatement of the Landlord’s
Operating Expenses payable by Tenant.

 

Page 13

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

9.

If as a result of such examination Landlord and Tenant agree that the amounts
paid by Tenant to Landlord on account of Landlord’s Operating Expenses exceeded
the amounts to which Landlord was entitled hereunder, or that Tenant is entitled
to a credit with respect to Landlord’s Operating Expenses, Landlord, at its
option, shall refund to Tenant the amount of such excess or apply the amount of
such credit, as the case may be, within thirty (30) days after the date of such
agreement. Similarly, if Landlord and Tenant agree that the amounts paid by
Tenant to Landlord on account of Landlord’s Operating Expenses were less than
the amounts to which Landlord was entitled hereunder, then Tenant shall pay to
Landlord, as additional rent hereunder, the amount of such deficiency within
thirty (30) days after the date of such agreement.

 

2.7Real Estate Taxes

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Term, Landlord’s Tax Expenses Allocable to the Premises (as hereinafter
defined) for a full Tax Year exceed Base Taxes Allocable to the Premises or for
any such fraction of a Tax Year exceed the corresponding fraction of Base Taxes
Allocable to the Premises (such amount being hereinafter sometimes referred to
as the “Tax Excess”) then, on or before the thirtieth (30th) day following
receipt by Tenant of the certified statement referred to below in this Section
2.7, then Tenant shall pay to Landlord, as Additional Rent, the amount of the
Tax Excess. Not later than ninety (90) days after Landlord’s Tax Expenses
Allocable to the Premises are determined for the first such Tax Year or fraction
thereof and for each succeeding Tax Year or fraction thereof during the Term,
Landlord shall render Tenant a statement in reasonable detail certified by a
representative of Landlord showing for the preceding year or fraction thereof,
as the case may be, real estate taxes on the Building and the Site and
abatements and refunds of any taxes and assessments. Expenditures for legal fees
and for other expenses incurred in seeking the tax refund or abatement may be
charged against the tax refund or abatement before the adjustments are made for
the Tax Year. Only Landlord shall have the right to institute tax reduction or
other proceedings to reduce real estate taxes or the valuation of the Building
and the Site.

 

Said statement to be rendered to Tenant shall also show for the preceding Tax
Year or fraction thereof as the case may be the amounts of real estate taxes
already paid by Tenant as Additional Rent, and the amount of real estate taxes
remaining due from, or overpaid by, Tenant for the year or other period covered
by the statement. Within thirty (30) days after the date of delivery of the
foregoing statement, Tenant shall pay to Landlord the balance of the amounts, if
any, required to be paid pursuant to the above provisions of this Section 2.7
with respect to the preceding Tax Year or fraction thereof, or Landlord shall
credit any amounts due from it to Tenant pursuant to the provisions of this
Section 2.7 against (i) monthly installments of fixed rent next thereafter
coming due or (ii) any sums then due from Tenant to Landlord under this Lease
(or refund such portion of the over-payment as aforesaid if the Term has ended
and Tenant has no further obligation to Landlord).  

 

In addition, payments by Tenant on account of increases in real estate taxes
anticipated for the then current year shall be made monthly at the time and in
the fashion herein provided for the payment of fixed rent. The amount so to be
paid to Landlord shall be an amount reasonably estimated by Landlord to be
sufficient to provide Landlord, in the aggregate, a sum equal to

Page 14

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

Tenant’s share of such increases, at least ten (10) days before the day on which
such payments by Landlord would become delinquent.

 

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.

 

Terms used herein are defined as follows:

 

 

(i)

“Tax Year” means the twelve-month period beginning July 1 each year during the
Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date.

 

 

(ii)

“Landlord’s Tax Expenses Allocable to the Premises” shall mean the same
proportion of Landlord’s Tax Expenses for and pertaining to the Building and the
Site as the Rentable Floor Area of the Premises bears to 100% of the Total
Rentable Floor Area of the Building.

 

 

(iii)

“Landlord’s Tax Expenses” with respect to any Tax Year means the aggregate real
estate taxes on the Building and Site with respect to that Tax Year, reduced by
any abatement receipts with respect to that Tax Year.

 

 

(iv)

“Base Taxes” means Landlord’s Tax Expenses (hereinbefore defined) for fiscal tax
year 2018 (that is, the period beginning July 1, 2017 and ending June 30, 2018).

 

 

(v)

“Base Taxes Allocable to the Premises” means the same proportion of Base Taxes
as the Rentable Floor Area of the Premises bears to 100% of the Total Rentable
Floor Area of the Building.

 

 

(vi)

“Real estate taxes” means all taxes and special assessments of every kind and
nature and user fees and other like fees assessed by any governmental authority
(including, but not limited to, any tax, assessment or charge resulting from the
creation of a special improvement district) on the Building or Site which the
Landlord shall become obligated to pay because of or in connection with the
ownership, leasing or operation of the Site, the Building and the Property
(including, without limitation, if applicable the excise prescribed by Mass Gen
Laws Chapter 121A, Section 10 and amounts in excess thereof paid to the Town of
Lexington pursuant to agreement between Landlord and the Town) and reasonable
expenses of and fees for any formal or informal proceedings for negotiation or
abatement of taxes (collectively, “Abatement Expenses”), which Abatement
Expenses shall be excluded from Base Taxes. The amount of special taxes or
special assessments to be included shall be limited to the amount of the
installment (plus any interest, other than penalty interest, payable thereon) of
such special tax or special assessment required to be paid during the year in
respect of which such taxes are being determined. There shall be excluded from
such taxes all income, estate, succession, inheritance and transfer taxes;
provided, however, that if at any time during the Term the present system of ad
valorem taxation of

Page 15

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

real property shall be changed so that in lieu of, or in addition to, the whole
or any part of the ad valorem tax on real property there shall be assessed on
Landlord a capital levy or other tax on the gross rents received with respect to
the Site or Building or Property, federal, state, county, municipal, or other
local income, franchise, excise or similar tax, assessment, levy or charge
(distinct from any now in effect in the jurisdiction in which the Property is
located) measured by or based, in whole or in part, upon any such gross rents,
then any and all of such taxes, assessments, levies or charges, to the extent so
measured or based, shall be deemed to be included within the term “real estate
taxes” but only to the extent that the same would be payable if the Site and
Building were the only property of Landlord.

 

 

(vii)

If during the Lease Term the Tax Year is changed by applicable law to less than
a full 12-month period, the Base Taxes and Base Taxes Allocable to the Premises
shall each be proportionately reduced.

 

2.8Tenant Electricity

If with respect to any calendar year falling within the Term or fraction of a
calendar year falling within the Term at the beginning or end thereof, the cost
of furnishing electricity to the Building and the Site, including common areas
and facilities and space occupied by tenants, (but expressly excluding utility
charges separately chargeable to tenants for additional or special services) for
a full calendar year exceeds the estimated payments for tenant electricity
(payable pursuant to Section 2.5 hereof), or for any such fraction of a calendar
year exceeds the corresponding fraction of such estimated payments, then Tenant
shall pay to Landlord, as Additional Rent, on or before the thirtieth (30th) day
following receipt by Tenant of the statement referred to below in this Section
2.8, its proportionate share of the amount of such excess (i.e. the same
proportion of such excess as the Rentable Floor Area of the Premises bears to
the total rentable floor area of the Building from time to time under lease to
tenants). Payments by Tenant on account of such excess shall be made monthly at
the time and in the fashion herein provided for the payment of Annual Fixed
Rent. If the Landlord shall reasonably determine that the cost of electricity
furnished to the Tenant at the Premises exceeds the amount being paid under
Sections 2.5 and 2.8, then the Landlord may charge the Tenant for such excess
and the Tenant shall promptly pay the same upon billing therefor. Also, in the
event that there is located in the Premises a data center containing high
density computing equipment, as defined in the U.S. EPA’s Energy Star® rating
system (“Energy Star”), Landlord may, at any time during the Term, require the
installation in accordance with Energy Star of separate metering or check
metering equipment (Tenant being responsible for the costs of any such meter or
check meter and the installation and connectivity thereof). Tenant shall
directly pay to the utility all electric consumption on any meter and shall pay
to Landlord, as Additional Rent, all electric consumption on any check meter
within thirty (30) days after being billed thereof by Landlord, in addition to
other electric charges payable by Tenant under this Lease.

 

Not later than ninety (90) days after the end of the first calendar year or
fraction thereof ending December 31 and of each succeeding calendar year during
the Term or fraction thereof at the end of the Term, Landlord shall render
Tenant a reasonably detailed accounting certified by a representative of
Landlord showing for the preceding calendar year, or fraction thereof, as the
case may be, the costs of furnishing electricity to the Building. Said statement
to be rendered to

Page 16

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

Tenant also shall show for the preceding year or fraction thereof, as the case
may be, the amount already paid by Tenant on account of electricity, and the
amount remaining due from, or overpaid by, Tenant for the year or other period
covered by the statement. Within thirty (30) days after the date of the delivery
of such statement, Tenant shall pay to Landlord the balance of the amounts, if
any required to be paid pursuant to the above provisions of this Section 2.8
with respect to the preceding year, or fraction thereof, or Landlord shall
credit any amounts due from it to Tenant pursuant to the above provisions of
this Section 2.8 against monthly installments of Annual Fixed Rent or Additional
Rent next thereafter coming due unless the Lease Term has expired and Tenant has
no other or further obligations to Landlord, in which case Landlord shall
promptly refund such amount to Tenant.

ARTICLE III

Condition of Premises; Alterations

3.1Preparation of Premises

The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B and made a part hereof.

ARTICLE IV

Landlord’s Covenants; Interruptions and Delays

4.1Landlord Covenants.

Landlord covenants to and agrees to the following during the Term.

 

4.1.1

Services Furnished by Landlord

 

To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Boston West Suburban Market subject to escalation reimbursement in
accordance with Section 2.6 (except as may otherwise be expressly provided in
said Exhibit C).

 

 

4.1.2

Additional Services Available to Tenant

 

To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at reasonable and
equitable rates from time to time established by Landlord. Tenant agrees to pay
to Landlord, as Additional Rent, the cost of any such additional Building
services requested by Tenant and for the cost of any additions, alterations,
improvements or other work performed by Landlord in the Premises at the request
of Tenant within thirty (30) days after being billed therefor.

 

 

4.1.3

Roof, Exterior Wall, Floor Slab and Common Facility Repairs

Page 17

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in Article
VI and subject to the escalation provisions of Section 2.6, (i) to make such
repairs to all structural components of the Building including the roof,
exterior walls and floor slabs; base Building systems, and common areas and
facilities as may be necessary to keep them in good, first class condition
comparable to the maintenance of similar properties in the Boston West Suburban
Market and (ii) to maintain the Building (exclusive of Tenant’s responsibilities
under this Lease) in a first class manner comparable to the maintenance of
similar properties in the Boston West Suburban Market.

 

 

4.1.4

Door Signs

 

To provide and install, at Landlord’s expense, letters or numerals on the
exterior doors to the Premises to identify Tenant’s official name and Building
address; all such letters and numerals shall be in the building standard
graphics and no others shall be used or permitted on the Premises.

 

4.2Interruptions and Delays in Services and Repairs, Etc.

(A)Except to the extent caused by Landlord’s gross negligence or willful
misconduct, Landlord shall not be liable to Tenant for any compensation or
reduction of rent by reason of inconvenience or annoyance or for loss of
business arising from the necessity of Landlord or its agents entering the
Premises for any of the purposes in this Lease authorized, or for repairing the
Premises or any portion of the Building. In case Landlord is prevented or
delayed from making any repairs, alterations or improvements, or furnishing any
services or performing any other covenant or duty to be performed on Landlord’s
part, by reason of any cause reasonably beyond Landlord’s control, including
without limitation by reason of Force Majeure (as defined in Section 6.1
hereof), Landlord shall not be liable to Tenant therefor, nor, except as
expressly otherwise provided in this Section 4.2 Article VI, shall Tenant be
entitled to any abatement or reduction of rent by reason thereof, or right to
terminate this Lease, nor shall the same give rise to a claim in Tenant’s favor
that such failure constitutes actual or constructive, total or partial, eviction
from the Premises.  

 

(B)Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

 

(C)Notwithstanding anything to the contrary in this Lease contained, if the
Premises or a portion thereof are substantially untenantable such that, for the
duration of the Interruption Cure Period (hereinafter defined), the continued
operation in the ordinary course of Tenant’s business in any portion of the
Premises is materially and adversely affected, and if Tenant ceases to use the
affected portion of the Premises (the “Affected Portion”) during the period of
untenantability then, provided that such untenantability and Landlord’s
inability to cure such condition is not caused by the fault or neglect of any of
the Tenant Parties, Annual Fixed Rent, Operating

Page 18

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

Expenses Allocable to the Premises, and Landlord’s Tax Expenses Allocable to the
Premises shall thereafter be abated in proportion to such untenantability until
the day such condition is completely corrected. For purposes hereof; the
“Interruption Cure Period” shall be defined as five (5) consecutive business
days after Landlord’s receipt of written notice from Tenant of the condition
causing untenantability in the Affected Portion. The provisions of this Section
4.2 shall not apply in the event of untenantability caused by fire or other
casualty, or Taking (hereinafter defined), which shall be governed by Article VI
below, or in the event of untenantability caused by causes beyond Landlord’s
control or, so long as such untenantability was not caused by the negligence or
willful misconduct of any of the Landlord Parties, if Landlord is unable to cure
such condition as the result of causes beyond Landlord’s control.

ARTICLE V

Tenant’s Covenants

Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:

 

5.1Payments

To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, further, as Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2. In the event Tenant pays any utilities for the
Premises directly to the utility company or provider, Tenant shall, at Tenant’s
option, either (a) grant Landlord access to Tenant’s account with such utility
company or provider or (b) provide copies of the utility bills relating to the
Premises to Landlord so that Landlord can review the utility bills relating to
the Premises.

 

5.2Repair and Yield Up

 

Except as otherwise provided in Article VI and Section 4.1.3, to keep the
Premises in good order, repair and condition, reasonable wear and tear only
excepted, and all glass in windows (except glass in exterior walls unless the
damage thereto is attributable to Tenant’s negligence or misuse) and doors of
the Premises whole and in good condition with glass of the same type and quality
as that injured or broken, damage by fire or taking under the power of eminent
domain only excepted, and at the expiration or termination of this Lease
peaceably to yield up the Premises all construction, work, improvements, and all
alterations and additions thereto in good order, repair and condition,
reasonable wear and tear only excepted, first removing all goods and effects of
Tenant and, to the extent specified by Landlord by notice to Tenant given at the
time of installation, the wiring for Tenant’s computer, telephone and other
communication systems and equipment whether located in the Premises or in any
other portion of the Building, including all risers and all alterations and
additions made by Tenant and all partitions, and repairing any damage caused by
such removal and restoring the Premises and leaving them clean and neat. Tenant
shall not permit or commit any waste, and Tenant shall be responsible for the
cost of repairs which may be made necessary by reason of damage to common areas
in the Building or to the Site caused by Tenant, Tenant’s agents, contractors,
employees, sublessees, licensees, concessionaires or invitees.

Page 19

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

5.3Use

From the commencement of the Term, to use and occupy the Premises for the
Permitted Use only, and not to injure or deface the Premises, Building, the Site
or any other part of the Complex nor to permit in the Premises or on the Site
any auction sale, vending machine, or inflammable fluids or chemicals (other
than cleaning solvents and other similar chemicals used in a typical office), or
nuisance, or the emission from the Premises of any objectionable noise or odor,
nor to permit in the Premises anything which will in any way result in the
leakage of fluid or the growth of mold, and not to use or devote the Premises or
any part thereof for any purpose other than the Permitted Uses, nor for any use
thereof which is inconsistent with maintaining the Building as a first class
office building in the quality of its maintenance, use and occupancy, or which
is improper, offensive, contrary to law or ordinance or liable to render
necessary any alteration or addition to the Building. Further, (i) Tenant shall
not, nor shall Tenant permit its employees, invitees, agents, independent
contractors, contractors, assignees or subtenants to, keep, maintain, store or
dispose of (into the sewage or waste disposal system or otherwise) or engage in
any activity which might produce or generate any substance which is or may
hereafter be classified as a hazardous material, waste or substance
(collectively “Hazardous Materials”), under federal, state or local laws, rules
and regulations, including, without limitation, 42 U.S.C. Section 6901 et seq.,
42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et seq., 49 U.S.C.
Section 1802 et seq. and Massachusetts General Laws, Chapter 21E and the rules
and regulations promulgated under any of the foregoing, as such laws, rules and
regulations may be amended from time to time (collectively “Hazardous Materials
Laws”), (ii) Tenant shall immediately notify Landlord of any incident in, on or
about the Premises, the Building or the Site that would require the filing of a
notice under any Hazardous Materials Laws, (iii) Tenant shall comply and shall
cause its employees, invitees, agents, independent contractors, contractors,
assignees and subtenants to comply with each of the foregoing and (iv) Landlord
shall have the right to make such inspections (including testing) as Landlord
shall elect from time to time upon reasonable prior notice and during normal
working hours (except in the event of an emergency) to determine that Tenant is
complying with the foregoing.

 

5.4

Obstructions; Items Visible from Exterior; Rules and Regulations

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the Site used by Tenant in common with others; not
without prior consent of Landlord to permit the painting or placing of any
signs, curtains, blinds, shades, awnings, aerials or flagpoles, or the like,
visible from outside the Premises; and to comply with all reasonable rules and
regulations or the requirements of any customer handbook currently in existence
or hereafter implemented, of which Tenant has been given notice, for the care
and use of the Building and Site and their facilities and approaches; Landlord
shall not be liable to Tenant for the failure of other occupants of the Building
to conform to such rules and regulations. If and to the extent there is any
conflict between the provisions of this Lease and any rules and regulations or
customer handbook for the Building, the provisions of this Lease shall control.

 

5.5Safety Appliances

To keep the Premises equipped with all safety appliances required by any public
authority because of any use made by Tenant other than normal office use, and to
procure all licenses and

Page 20

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

permits so required because of such use and, if requested by Landlord, to do any
work so required because of such use, it being understood that the foregoing
provisions shall not be construed to broaden in any way Tenant’s Permitted Use.

 

5.6Assignment; Sublease

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted in or consented to
by Landlord under this Section 5.6 shall, at Landlord’s election, be void; shall
be of no force and effect; and shall confer no rights on or in favor of third
parties. In addition, Landlord shall be entitled to seek specific performance of
or other equitable relief with respect to the provisions hereof. The limitations
of this Section 5.6 shall be deemed to apply to any guarantor(s) of this Lease.

 

 

5.6.1

Notwithstanding the provisions of Section 5.6 above, in the event Tenant desires
to assign this Lease or to sublet all or any portion of the Premises, Tenant
shall give Landlord notice (the “Proposed Transfer Notice”) of any proposed
sublease or assignment, and said notice shall specify the provisions of the
proposed assignment or subletting, including (a) the name and address of the
proposed assignee or subtenant, (b) in the case of a proposed assignment or
subletting pursuant to Section 5.6.3 below, such information as to the proposed
assignee’s or proposed subtenant’s net worth and financial capability and
standing as may reasonably be required for Landlord to make the determination
referred to in said Section 5.6.3 (provided, however, that Landlord shall hold
such information confidential having the right to release same to its officers,
accountants, attorneys and mortgage lenders on a confidential basis), (c) all of
the terms and provisions upon which the proposed assignment or subletting is to
be made, (d) in the case of a proposed assignment or subletting pursuant to
Section 5.6.3 below, all other information reasonably necessary to make the
determination referred to in said Section 5.6.3 and (e) in the case of a
proposed assignment or subletting pursuant to Section 5.6.4 below, such
information as may be reasonably required by Landlord to determine that such
proposed assignment or subletting complies with the requirements of said Section
5.6.4.

 

 

5.6.2

In the event of a proposed assignment of this Lease or sublease of the entirety
of the Premises for all or substantially all of the then-remaining Term,
Landlord shall have the right at its sole option, to be exercised within thirty
(30) days after receipt of a Proposed Transfer Notice meeting the requirements
of Section 5.6.1 above (the “Review Period”), to terminate this Lease as of a
date specified in a notice to Tenant, which date shall not be earlier than sixty
(60) days nor later than one hundred and twenty (120) days after Landlord’s
notice to Tenant; provided, however, that upon the termination date as set forth
in Landlord’s notice, all obligations relating to the period after such
termination date (but not those relating to the period before such termination
date) shall cease and promptly upon being billed therefor by Landlord, Tenant
shall make final payment of all Annual Fixed Rent and Additional Rent due from
Tenant through the termination date. In the event that Landlord shall not
exercise its termination rights as aforesaid, or shall fail to give any or
timely notice pursuant to this Section the provisions of Sections 5.6.3,

Page 21

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

5.6.5 and 5.6.6 shall be applicable. This Section 5.6.2 shall not be applicable
to an assignment or sublease pursuant to Section 5.6.4 or to any partial
sublease of the Premises.

 

 

5.6.3

Notwithstanding the provisions of Section 5.6 above, but subject to the
provisions of this Section 5.6.3 and the provisions of Sections 5.6.5 and 5.6.6
below, in the event that Landlord shall not have exercised the termination right
as set forth in Section 5.6.2, or shall have failed to give any or timely notice
under Section 5.6.2, then for a period of ninety (90) days (i) after the receipt
of Landlord’s notice stating that Landlord does not elect the termination right,
or (ii) after the expiration of the Review Period, in the event Landlord shall
not give any or timely notice under Section 5.6.2 as the case may be, Tenant
shall have the right to assign this Lease or sublet the Premises in accordance
with the Proposed Transfer Notice provided that, in each instance, Tenant first
obtains the express prior written consent of Landlord, which consent shall not
be unreasonably withheld or delayed.  Landlord agrees to respond to a Proposed
Transfer Notice meeting the requirements of this Section 5.6.1 within thirty
(30) days after receipt thereof from Tenant (the “Review Period”).

 

Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:

 

 

(a)

the proposed assignee or subtenant is a tenant of the Building or elsewhere on
the Site (provided Landlord has comparable space available or coming available
within the same general time frame as the proposed assignment or sublease), or
is in active negotiation with Landlord or an affiliate of Landlord for premises
in the Building or elsewhere on the Site, or is not of a character consistent
with the operation of a first class office building (by way of example Landlord
shall not be deemed to be unreasonably withholding its consent to an assignment
or subleasing to any governmental or quasi-governmental agency), or

 

 

(b)

the proposed assignee or subtenant is not of good character and reputation, or

 

 

(c)

the proposed assignee does not possess adequate financial capability to perform
the Tenant obligations under the Lease or the proposed subtenant does not
possess adequate financial capability to perform the subtenant obligations under
the sublease (in each case taking into account the continued liability of Tenant
hereunder, it being understood and agreed that it would be unreasonable for
Landlord to withhold its consent under this subsection (c) if at the time the
Proposed Transfer Notice is given Tenant has a net worth equal to or greater
than its net worth as of the date of this Lease), or

 

 

(d)

the assignee or subtenant proposes to use the Premises (or part thereof) for a
purpose other than the purpose for which the Premises may be used as stated in
Section 1.1 hereof, or

 

Page 22

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

(e)

the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to increase
Landlord’s Operating Expenses beyond that which Landlord now incurs for use by
Tenant; (ii) be likely to increase the burden on elevators or other Building
systems or equipment over the burden generated by normal and customary office
usage; or (iii) violate or be likely to violate any provisions or restrictions
contained herein relating to the use or occupancy of the Premises, or

 

 

(f)

there shall be existing an Event of Default (defined in Section 7.1), or

 

 

 

(g)

any part of the rent payable under the proposed assignment or sublease shall be
based in whole or in part on the income or profits derived from the Premises or
if any proposed assignment or sublease shall potentially have any adverse effect
on the real estate investment trust qualification requirements applicable to
Landlord and its affiliates, or

 

 

(h)

the holder of any mortgage or ground lease on property which includes the
Premises does not approve of the proposed assignment or sublease, or

 

 

(i)

due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space in the Building or
elsewhere in the Property.

 

 



If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant’s notice, as given hereunder; provided, however, that if such
assignment or sublease shall not be executed and delivered to Landlord within
ninety (90) days after the date of Landlord’s consent, the consent shall be
deemed null and void and the provisions of Section 5.6.1 shall be applicable.

 

 

5.6.4

Notwithstanding the provisions of Sections 5.6, 5.6.2, 5.6.3 and 5.6.5, but
subject to the provisions of Sections 5.6.1 and 5.6.6, Tenant shall have the
right to assign this Lease or to sublet the Premises to any other entity (the
“Successor Entity”) (i) which controls or is controlled by Tenant or Tenant’s
parent corporation or which is under common control with Tenant, provided that
such transfer or transaction is for a legitimate business purpose of Tenant
other than a transfer of Tenant’s interest in this Lease, or (ii) which
purchases all or substantially all of the business or assets of Tenant, or (iii)
which purchases all or substantially all of the stock of (or other ownership or
membership interests in) Tenant or (iv) which merges or combines with Tenant,
provided that the Successor Entity has a credit worthiness (e.g. net assets on a
pro forma basis using generally accepted accounting principles consistently
applied and using the most recent financial statements) which is the same or
better than the Tenant as of the date of this Lease (the foregoing transferees
referred to, individually or collectively, as a “Permitted Transferee”). Except
in cases of statutory merger, Tenant shall continue to remain fully liable under
this Lease, on a joint and several basis with the Permitted Transferee. If any

Page 23

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

parent, affiliate or subsidiary of Tenant to which this Lease is assigned or the
Premises sublet (in whole or in part) shall cease to be such a parent, affiliate
or subsidiary, such cessation shall be considered an assignment or subletting
requiring Landlord’s consent.

 

 

5.6.5

In the case of any assignment or subleasing as to which Landlord may consent
(other than an assignment or subletting permitted under Section 5.6.4 above)
such consent shall be upon the express and further condition, covenant and
agreement, and Tenant hereby covenants and agrees that, in addition to the
Annual Fixed Rent, Additional Rent and other charges to be paid pursuant to this
Lease, fifty percent (50%) of the “Assignment/Sublease Profits” (hereinafter
defined), if any, shall be paid to Landlord. The “Assignment/Sublease Profits”
shall be the excess, if any, of (a) the “Assignment/Sublease Net Revenues” as
hereinafter defined over (b) the Annual Fixed Rent and Additional Rent and other
charges provided in this Lease (provided, however, that for the purpose of
calculating the Assignment/Sublease Profits in the case of a sublease,
appropriate prorations in the applicable Annual Fixed Rent, Additional Rent and
other charges under this Lease shall be made based on the percentage of the
Premises subleased and on the terms of the sublease). The “Assignment/Sublease
Net Revenues” shall be the fixed rent, Additional Rent and all other charges and
sums payable either initially or over the term of the sublease or assignment
plus all other profits and increases to be derived by Tenant as a result of such
subletting or assignment, less the reasonable costs of Tenant incurred in such
subleasing or assignment (the definition of which shall be limited to brokerage
commissions and alteration allowances, in each case actually paid), as set forth
in a statement certified by an appropriate officer of Tenant and delivered to
Landlord within thirty (30) days of the full execution of the sublease or
assignment document, amortized over the term of the sublease or assignment.

 

 



All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.

 

 

5.6.6

(A)        It shall be a condition of the validity of any assignment or
subletting consented to under Section 5.6.3 above, or any assignment or
subletting of right under Section 5.6.4 above, that both Tenant and the assignee
or sublessee enter into a separate written instrument directly with Landlord in
a form and containing terms and provisions reflecting the agreement of the
assignee or sublessee to be bound directly to Landlord for all the obligations
of the Tenant under this Lease (including any amendments or extensions thereof),
including, without limitation, the obligation (a) to pay the rent and other
amounts provided for under this Lease (but in the case of a partial subletting
pursuant to Section 5.6.4, such subtenant shall agree on a pro rata basis to be
so bound), (b) to comply with the provisions of Sections 5.6 through 5.6.6
hereof and (c) to indemnify the “Landlord Parties” (as defined in Section 8.13)
as provided in Section 8.1 hereof. Except as otherwise set forth herein or as
otherwise agreed, such assignment or subletting shall not relieve the Tenant
named herein of any of the obligations of the Tenant hereunder and Tenant shall
remain fully and primarily liable therefor and the liability of Tenant and such
assignee (or subtenant, as the case may be) shall be joint and several. Further,
and notwithstanding the foregoing, the provisions hereof shall not constitute a
recognition of the sublease or the subtenant thereunder, as the case may be, and
at Landlord’s option, upon the termination or expiration of the Lease (whether
such

Page 24

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

termination is based upon a cause beyond Tenant’s control, a default of Tenant,
the agreement of Tenant and Landlord or any other reason), the sublease shall be
terminated.

 

(B)        As Additional Rent, Tenant shall pay to Landlord as a fee for
Landlord’s review of any proposed assignment or sublease requested by Tenant and
the preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the reasonable out of pocket legal fees or other reasonable and necessary
expenses incurred by Landlord in connection with such request; provided,
however, that such legal fees shall not exceed $3,000 in connection with any
single request for consent.

 

(C)        If this Lease be assigned, or if the Premises or any part thereof be
sublet or occupied by anyone other than Tenant, Landlord may upon prior notice
to Tenant, at any time and from time to time, collect rent and other charges
from the assignee, sublessee or occupant and apply the net amount collected to
the rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or a waiver
of the provisions of Sections 5.6 through 5.6.6 hereof, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.

 

(D)        The consent by Landlord to an assignment or subletting under Section
5.6.3 above, or the consummation of an assignment or subletting of right under
Section 5.6.4 above, shall in no way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting if required under this Lease.

 

(E)        On or after the occurrence of an “Event of Default” (defined in
Section 7.1), Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits.

 

(F)        Without limiting Tenant’s obligations under Section 5.12, Tenant
shall be responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

 

(G)        In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions: (i)
the layout of both the subleased premises and the remainder of the Premises must
comply with applicable laws, ordinances, rules and/or regulations and be
approved by Landlord, including, without limitation, all requirements concerning
access and egress; (ii) in the event the subleased premises are separately
physically demised from the remainder of the Premises, Tenant shall pay all
costs of separately physically demising the subleased premises; and (iii) there
shall be no more than three (3) subleases in effect in the Premises at any time.

 

Page 25

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

5.7Right of Entry

To permit Landlord and its agents to examine the Premises at reasonable times
during normal business hours and upon no less than twenty-four (24) hours notice
(except in the event of an emergency) and, if Landlord shall so elect, to make
any repairs or replacements Landlord may deem necessary; to remove, at Tenant’s
expense, any alterations, addition, signs, curtains, blinds, shades, awnings,
aerials, flagpoles not otherwise permitted under this Agreement, or the like not
consented to in writing; and to show the Premises to prospective tenants during
the nine (9) months preceding expiration of the Term and to prospective
purchasers and mortgagees at all reasonable times.

 

In the event Tenant sends a notice alleging the existence of a dangerous or
unsafe condition, any requirements for prior notice or limitations on Landlord’s
access to the Premises contained in this Lease shall be deemed waived by Tenant
so that Landlord may immediately exercise its rights under this Section 5.7 and
Section 9.16 in such reasonable manner as Landlord deems necessary in its sole
discretion to remedy such dangerous or unsafe condition.

 

5.8Floor Load; Prevention of Vibration and Noise

Not to place a load upon the Premises exceeding an average rate of 100 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to eliminate such vibration or noise.

 

5.9Personal Property Taxes

To pay promptly when due all taxes which may be imposed upon “Tenant’s Property”
(as defined in Section 8.4 hereof) in the Premises to whomever assessed.

 

5.10Compliance with Laws

To comply with all applicable Legal Requirements now or hereafter in force
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises, including without limitation, all
applicable standards and regulations of the Federal Occupational Safety and
Health Administration (“OSHA Requirements”), which obligation shall include
ensuring that all contractors (including sub-contractors) that Tenant utilizes
to perform work in the Premises comply with OSHA Requirements and that all
required training is provided for such work. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Legal Requirements that relate
to the Base Building (as hereinafter defined), but only to the extent such
obligations are triggered by Tenant’s use of the Premises, other than for
general office use, or alterations, additions or improvements in the Premises
performed or requested by Tenant.  “Base Building” shall include the structural
portions of the Building, the public restrooms and the Building mechanical,
electrical and plumbing systems and equipment located in the internal core of
the Building on the floor or floors on which the Premises are

Page 26

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

located.  Tenant shall promptly pay all fines, penalties and damages that may
arise out of or be imposed because of its failure to comply with the provisions
of this Section 5.10.

 

5.11Payment of Litigation Expenses

To pay as Additional Rent all reasonable costs, counsel and other fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease or in connection with any bankruptcy case
involving Tenant or any guarantor.

 

5.12Alterations

Tenant shall not make alterations and additions to Tenant’s Premises except in
accordance with plans and specifications therefor first approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed.
However, Landlord’s determination of matters relating to aesthetic issues
relating to alterations, additions or improvements which are visible outside the
Premises shall be in Landlord’s reasonable discretion. Without limiting such
standard Landlord shall not be deemed unreasonable for withholding approval of
any alterations or additions (including, without limitation, any alterations or
additions to be performed by Tenant under Article III) which (a) in Landlord’s
opinion might adversely affect any structural or exterior element of the
Building, any area or element outside of the Premises, or any facility or base
building mechanical system serving any area of the Building outside of the
Premises, or (b) involve or affect the exterior design, size, height, or other
exterior dimensions of the Building or (c) will require unusual expense to
readapt the Premises to normal office use on Lease termination or expiration or
increase the cost of construction or of insurance or taxes on the Building or of
the services called for by Section 4.1 unless Tenant first gives assurance
acceptable to Landlord for payment of such increased cost and that such
readaptation will be made prior to such termination or expiration without
expense to Landlord, (d) enlarge the Rentable Floor Area of the Premises, or (e)
are inconsistent, in Landlord’s judgment, with alterations satisfying Landlord’s
standards for new alterations in the Building. Landlord’s review and approval of
any such plans and specifications and consent to perform work described therein
shall not be deemed an agreement by Landlord that such plans, specifications and
work conform with applicable Legal Requirements and requirements of insurers of
the Building and the other requirements of this Lease with respect to Tenant’s
insurance obligations (herein called “Insurance Requirements”) nor deemed a
waiver of Tenant’s obligations under this Lease with respect to applicable Legal
Requirements and Insurance Requirements nor impose any liability or obligation
upon Landlord with respect to the completeness, design sufficiency or compliance
of such plans, specifications and work with applicable Legal Requirements and
Insurance Requirements nor give right to any other parties. Further, Tenant
acknowledges that Tenant is acting for its own benefit and account, and that
Tenant shall not be acting as Landlord’s agent in performing any work in the
Premises, accordingly, no contractor, subcontractor or supplier shall have a
right to lien Landlord’s interest in the Property in connection with any such
work. Within thirty (30) days after receipt of an invoice from Landlord, Tenant
shall pay to Landlord as a fee for Landlord’s review of any work or plans
(excluding any review respecting initial improvements performed pursuant to
Article III hereof for which a fee has previously been paid but including any
review of plans or work relating to any assignment or subletting), as Additional
Rent, an amount equal to the sum of: (i) $150.00 per hour, plus (ii) third party
expenses incurred by Landlord to review Tenant’s plans and Tenant’s work;
provided, however, that such fees shall not exceed $5,000.00 without Tenant’s
prior written consent (not to be

Page 27

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

unreasonable withheld, conditioned or delayed). All alterations and additions
shall be part of the Building unless and until Landlord shall specify the same
for removal pursuant to Section 5.2. All of Tenant’s alterations and additions
and installation of furnishings shall be coordinated with any work being
performed by Landlord and in such manner as to maintain harmonious labor
relations and not to damage the Buildings or Site or interfere with construction
or operation of the Buildings and other improvements to the Site and, except for
installation of furnishings, shall be performed by Landlord’s general contractor
or by contractors or workers first approved by Landlord. Except for work by
Landlord’s general contractor, Tenant, before its work is started, shall secure
all licenses and permits necessary therefor; deliver to Landlord a statement of
the names of all its contractors and subcontractors and the estimated cost of
all labor and material to be furnished by them and security satisfactory to
Landlord protecting Landlord against liens arising out of the furnishing of such
labor and material; and cause each contractor to carry insurance in accordance
with Section 8.14 herein, and to deliver to Landlord certificates of all such
insurance. Tenant shall also prepare and submit to Landlord a set of as-built
plans, in both print and electronic forms, showing such work performed by Tenant
to the Premises promptly after any such alterations, improvements or
installations are substantially complete and promptly after any wiring or
cabling for Tenant’s computer, telephone and other communications systems is
installed by Tenant or Tenant’s contractor. Without limiting any of Tenant’s
obligations hereunder, Tenant shall be responsible, as Additional Rent, for the
costs of any alterations, additions or improvements in or to the Building that
are required in order to comply with Legal Requirements as a result of any work
performed by Tenant. Landlord shall have the right to provide such rules and
regulations relative to the performance of any alterations, additions,
improvements and installations by Tenant hereunder and Tenant shall abide by all
such reasonable rules and regulations and shall cause all of its contractors to
so abide including, without limitation, payment for the costs of using Building
services. Tenant agrees to pay promptly when due the entire cost of any work
done on the Premises by Tenant, its agents, employees, or independent
contractors, and not to cause or permit any liens for labor or materials
performed or furnished in connection therewith to attach to the Premises or the
Buildings or the Site and immediately to discharge any such liens which may so
attach. Tenant shall pay, as Additional Rent, 100% of any real estate taxes on
the Complex which shall, at any time after commencement of the Term, result from
any alteration, addition or improvement to the Premises made by Tenant. Tenant
acknowledges and agrees that Landlord shall be the owner of any additions,
alterations and improvements in the Premises or the Building to the extent paid
for by Landlord.

 

5.13Vendors

Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first approved by Landlord.

 

5.14OFAC

As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on the Specially
Designated Nationals and Blocked Persons List

Page 28

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

maintained by the Office of Foreign Assets Control of the United States Treasury
(“OFAC”) (any such person, group, entity or nation being hereinafter referred to
as a “Prohibited Person”); (ii) Tenant is not (nor is it owned, controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii)
Tenant (and any person, group, or entity which Tenant controls, directly or
indirectly) has not conducted nor will conduct business nor has engaged nor will
engage in any transaction or dealing with any Prohibited Person that either may
cause or causes Landlord to be in violation of any OFAC rule or regulation,
including without limitation any assignment of this Lease or any subletting of
all or any portion of the Premises. In connection with the foregoing, it is
expressly understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be deemed an immediate Event of Default by
Tenant under Section 7.1 of this Lease (without the benefit of notice or grace)
and shall be covered by the indemnity provisions of Section 8.1 below, and (y)
the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease.

ARTICLE VI

Casualty and Taking

6.1Damage Resulting from Casualty

In case the Building or the Site are damaged by fire or casualty and such fire
or casualty damage cannot, in the ordinary course, reasonably be expected to be
repaired within one hundred fifty (150) days from the time that repair work
would commence, Landlord may, at its election, terminate this Lease by notice
given to Tenant within sixty (60) days after the date of such fire or other
casualty, specifying the effective date of termination. The effective date of
termination specified by Landlord shall not be less than thirty (30) days nor
more than forty-five (45) days after the date of notice of such termination.

 

In case during the last twenty-four (24) months of the Lease Term, the Premises
are damaged by fire or casualty and such fire or casualty damage cannot, in the
ordinary course, reasonably be expected to be repaired within one hundred and
twenty (120) days (and/or as to special work or work which requires long lead
time then if such work cannot reasonably be expected to be repaired within such
additional time as is reasonable under the circumstances given the nature of the
work) from the time that repair work would commence, Tenant may, at its
election, terminate this Lease by notice given to Landlord within sixty (60)
days after the date of such fire or other casualty, specifying the effective
date of termination. The effective date of termination specified by Tenant shall
be not less than thirty (30) days nor more than forty-five (45) days after the
date of notice of such termination.

 

Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.

 

If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised

Page 29

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord shall, promptly after such damage and
the determination of the net amount of insurance proceeds available, use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding “Tenant’s Property” (as defined in Section 8.4 hereof),
except as expressly provided in the immediately following paragraph of this
Section 6.1) into proper condition for use and occupation and a just proportion
of the Annual Fixed Rent, Tenant’s share of Operating Expenses and Tenant’s
share of real estate taxes shall be abated according to the nature and extent of
the injury to the Premises, until the Premises shall have been restored by
Landlord substantially into such condition except for punch list items and long
lead items. Notwithstanding anything herein contained to the contrary, Landlord
shall not be obligated to expend for such repair and restoration any amount in
excess of the net insurance proceeds; provided that if the available proceeds
are insufficient to restore the Premises to the condition existing prior to such
casualty and Landlord elects to not to provide additional funds, Landlord will
notify Tenant in writing that it will not provide such additional funds and
Tenant may terminate this Lease by notice given to Landlord within sixty (60)
days after the date of delivery of such notice. The effective date of
termination shall be not less than thirty (30) days nor more than forty-five
(45) days after the date of notice of such termination.

 

Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore any alterations, additions or improvements within
the Premises that are part of Tenant’s Property (x) which have previously been
approved by Landlord in accordance with the terms and provisions of this Lease
or which are existing in the Premises as of the date of this Lease, and (y) with
respect to which Tenant has carried “all risk” insurance covering the loss or
damage in accordance with Section 8.4 below and pays the proceeds of such
insurance (or an amount equivalent thereto) to Landlord within five (5) business
days following Landlord’s written request; provided, however, that in no event
shall Landlord be required to fund any insufficiency in the insurance proceeds
(or equivalent amount) provided by Tenant with respect to such loss or damage
(or to fund any of the costs of restoration in the absence of any payment by
Tenant).

 

If such restoration is not completed within nine (9) months from the date of the
fire or casualty, such period to be subject, however, to extension where the
delay in completion of such work is due to Force Majeure, as defined
hereinbelow, (but in no event beyond twelve (12) months from the date of the
fire or casualty), Tenant, as its sole and exclusive remedy, shall have the
right to terminate this Lease at any time after the expiration of such
nine-month period (as extended), which right shall continue until the
restoration is substantially completed. Such termination shall be effective as
of the thirtieth (30th) day after the date of receipt by Landlord of Tenant’s
notice, with the same force and effect as if such date were the date originally
established as the expiration date hereof unless, within thirty (30) days after
Landlord’s receipt of Tenant’s notice, such restoration is substantially
completed, in which case Tenant’s notice of termination shall be of no force and
effect and this Lease and the Lease Term shall continue in full force and
effect. When used herein, “Force Majeure” shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorists acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, fire or other casualty (including
the time necessary to repair any damage caused thereby) or other causes
reasonably beyond Landlord’s control or attributable to Tenant’s action or
inaction.

 

Page 30

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

6.2Uninsured Casualty

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord and such fire or casualty damage cannot, in the ordinary
course, reasonably be expected to be repaired within ninety (90) days from the
time that repair work would commence, Landlord may, at its election, terminate
the Term of this Lease by notice to the Tenant given within sixty (60) days
after such loss. If Landlord shall give such notice, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.

 

6.3Rights of Termination for Taking

 

If the entire Building, or such portion of the Premises as to render the balance
(if

reconstructed to the maximum extent practicable in the circumstances) unsuitable
for Tenant’s purposes, shall be taken by condemnation or right of eminent
domain, Landlord or Tenant shall have the right to terminate this Lease by
notice to the other of its desire to do so, provided that such notice is given
not later than thirty (30) days after Tenant has been deprived of possession. If
either party shall give such notice, then this Lease shall terminate as of the
date of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic as a result of the taking, Landlord shall
have the right to terminate this Lease by giving notice to Tenant of Landlord’s
desire to do so not later than thirty (30) days after Tenant has been deprived
of possession of the Premises (or such portion thereof as may be taken). If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

 

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees,
after the determination of the net amount of condemnation proceeds available to
Landlord, to use due diligence to put what may remain of the Premises into
proper condition for use and occupation as nearly like the condition of the
Premises prior to such taking as shall be practicable (excluding Tenant’s
Property). Notwithstanding the foregoing, Landlord shall not be obligated to
expend for such repair and restoration any amount in excess of the net
condemnation proceeds made available to it.

 

If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Tenant’s share of operating costs and
Tenant’s share of real estate taxes shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant; and in case of a taking which permanently reduces the Rentable Floor
Area of the Premises, a just proportion of the Annual Fixed Rent, Tenant’s share
of

Page 31

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

Operating Expenses and Tenant’s share of real estate taxes shall be abated for
the remainder of the Lease Term.

 

6.4Award

Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Building, the Complex and the Site
and the leasehold hereby created, or any one or more of them, accruing by reason
of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant’s rights to such awards, and covenants to execute
and deliver such further assignments and assurances thereof as Landlord may from
time to time request, and if Tenant shall fail to execute and deliver the same
within fifteen (15) days after notice from Landlord, Tenant hereby covenants and
agrees that Landlord shall be irrevocably designated and appointed as its
attorney-in-fact to execute and deliver in Tenant’s name and behalf all such
further assignments thereof which conform with the provisions hereof.

 

Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any of Tenant’s usual
trade fixtures installed in the Premises by Tenant at Tenant’s expense and for
relocation and moving expenses, provided that such action and any resulting
award shall not affect or diminish the amount of compensation otherwise
recoverable by Landlord from the taking authority.

ARTICLE VII

Default

7.1Tenant’s Default

 

(a)

If at any time subsequent to the date of this Lease any one or more of the
following events (herein sometimes called an “Event of Default”) shall occur:

 

 

(i)

Tenant shall fail to pay the fixed rent, Additional Rent or other charges for
which provision is made herein on or before the date on which the same become
due and payable, and the same continues for five (5) business days after notice
from Landlord thereof; or

 

 

(ii)

Landlord having rightfully given the notice specified in subdivision (i) above
three times in any calendar year, Tenant shall thereafter in the same calendar
year fail to pay the fixed rent, Additional Rent or other charges on or before
the date on which the same become due and payable; or

 

 

(iii)

Tenant shall assign its interest in this Lease or sublet any portion of the
Premises in violation of the requirements of Section 5.6 through 5.6.6 of this
Lease; or

 

 

(iv)

Tenant shall fail to perform or observe some term or condition of this Lease
which, because of its character, would immediately jeopardize Landlord’s
interest (such as, but without limitation, failure to maintain

Page 32

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

general liability insurance, or the employment of labor and contractors within
the Premises which interfere with Landlord’s work, in violation of Exhibit B-1),
and such failure continues for five (5) business days after notice from Landlord
to Tenant thereof; or

 

 

(v)

Tenant shall neglect or fail to perform or observe any other covenant herein
contained on Tenant’s part to be performed or observed and Tenant shall fail to
remedy the same within thirty (30) days after notice to Tenant specifying such
neglect or failure, or if such failure is of such a nature that Tenant cannot
reasonably remedy the same within such thirty (30) day period, Tenant shall fail
to commence promptly to remedy the same and to prosecute such remedy to
completion with diligence and continuity; or

 

 

(vi)

Tenant’s leasehold interest in the Premises shall be taken on execution or by
other process of law directed against Tenant; or

 

 

(vii)

Tenant shall make an assignment for the benefit of creditors or shall file a
voluntary petition in bankruptcy or shall be adjudicated bankrupt or insolvent,
or shall file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state or other statute, law or regulation
for the relief of debtors, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties; or

 

 

(viii)

A petition shall be filed against Tenant in bankruptcy or under any other law
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future Federal, State or
other statute, law or regulation and shall remain undismissed or unstayed for an
aggregate of sixty (60) days (whether or not consecutive), or if any debtor in
possession (whether or not Tenant) trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties or of the Premises shall be
appointed without the consent or acquiescence of Tenant and such appointment
shall remain unvacated or unstayed for an aggregate of sixty (60) days (whether
or not consecutive) then, and in any of said cases (notwithstanding any license
of a former breach of covenant or waiver of the benefit hereof or consent in a
former instance).

 

Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (10) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.

 

Page 33

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

(b)

If this Lease shall have been terminated as provided in this Article, then
Landlord may, without notice, re- enter the Premises, either by force, summary
proceedings, ejectment or otherwise, and remove and dispossess Tenant and all
other persons and any and all property from the same, as if this Lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end.

 

 

(c)

In the event that this Lease is terminated under any of the provisions contained
in Section 7.1 (a) or shall be otherwise terminated by breach of any obligation
of Tenant, Tenant covenants and agrees forthwith to pay and be liable for, on
the days originally fixed herein for the payment thereof, amounts equal to the
several installments of rent and other charges reserved as they would, under the
terms of this Lease, become due if this Lease had not been terminated or if
Landlord had not entered or re-entered, as aforesaid, and whether the Premises
be relet or remain vacant, in whole or in part, or relet for a period less than
the remainder of the Term, and for the whole thereof, but in the event the
Premises be relet by Landlord, Tenant shall be entitled to a credit in the net
amount of rent and other charges received by Landlord in reletting, after
deduction of all expenses incurred in reletting the Premises (including, without
limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:

 

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, amounts received by Landlord
from such reletting for any period shall be credited only against obligations of
Tenant allocable to such period, and shall not be credited against obligations
of Tenant hereunder accruing subsequent or prior to such period; nor shall any
credit of any kind be due for any period after the date when the term of this
Lease is scheduled to expire according to its terms.

 

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building.

Page 34

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

 

(d)

(i)        In the alternative, Landlord may elect, by notice given to Tenant at
any time after such termination and whether or not Landlord shall have collected
any damages under subsection (c) above, but as final damages and in lieu of all
other damages beyond the date of such notice to require Tenant to pay such a sum
as at the time of the giving of such notice represents the amount of the excess,
if any, of (a) the discounted present value, at a discount rate of 6%, of the
total rent and charges which would have been payable by Tenant under this Lease
from the date of such notice for what would be the then unexpired Lease Term if
the Lease terms had been fully complied with by Tenant over and above (b) the
discounted present value, at a discount rate of 6%, of the total rent and other
charges that would be received by Landlord if the Premises were released at the
time of such notice for the remainder of the Lease Term at the fair market value
(including provisions regarding periodic increases in rent if such are
applicable) prevailing at the time of such notice as reasonably determined by
Landlord, plus all expenses which Landlord may have incurred with respect to the
collection of such damages.

 

 



(ii)        For the purposes of this Article, if Landlord elects to require
Tenant to pay damages in accordance with the immediately preceding paragraph,
the total rent shall be computed by assuming that Tenant’s share of excess
taxes, Tenant’s share of excess operating costs and Tenant’s share of excess
electrical costs would be, for the balance of the unexpired Term from the date
of such notice, the amount thereof (if any) for the immediately preceding annual
period payable by Tenant to Landlord.

 

 

(e)

In case of any Event of Default, re-entry, dispossession by summary proceedings
or otherwise, Landlord may (i) re-let the Premises or any part or parts thereof,
either in the name of Landlord or otherwise, for a term or terms which may at
Landlord’s option be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Term of this Lease and may grant
concessions or free rent to the extent that Landlord considers advisable or
necessary to re-let the same and (ii) may make such alterations, repairs and
decorations in the Premises as Landlord in its sole judgment considers advisable
or necessary for the purpose of reletting the Premises; and the making of such
alterations, repairs and decorations shall not operate or be construed to
release Tenant from liability hereunder as aforesaid. Landlord shall in no event
be liable in any way whatsoever for failure to re-let the Premises, or, in the
event that the Premises are re-let, for failure to collect the rent under
re-letting. Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Premises, by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

 

 

(f)

The specified remedies to which Landlord may resort hereunder are not intended
to be exclusive of any remedies or means of redress to which Landlord may at any
time be entitled lawfully, and Landlord may invoke any remedy (including the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for. Further, nothing contained in this Lease
shall limit or prejudice the right of Landlord to prove and obtain in
proceedings for bankruptcy or insolvency by reason of the termination of this
Lease, an amount equal to the maximum allowed by any statute or rule

Page 35

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

of law in effect at the time when, and governing the proceedings in which, the
damages are to be proved, whether or not the amount be greater, equal to, or
less than the amount of the loss or damages referred to above.

 

 

(g)

In lieu of any other damages or indemnity and in lieu of the recovery by
Landlord of all sums payable under all the foregoing provisions of this Section
7.1, Landlord may elect to collect from Tenant, by notice to Tenant, given to
Tenant at the time of termination and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the sum of the Annual Fixed Rent and all Additional
Rent payable for the twelve (12) months ended next prior to the such termination
plus the amount of Annual Fixed Rent and Additional Rent of any kind accrued and
unpaid at the time of such termination plus any and all expenses which the
Landlord may have incurred for and with respect of the collection to any of such
rent.

 

7.2Landlord’s Default

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default, after notice by Tenant to
Landlord properly specifying wherein Landlord has failed to perform any such
obligation. The Tenant shall not assert any right to deduct the cost of repairs
or any monetary claim against the Landlord from rent thereafter due and payable,
but shall look solely to the Landlord for satisfaction of such claim.

ARTICLE VIII

Insurance and Indemnity

8.1Tenant’s Indemnity

(a) Indemnity. Subject to the limitations in Section 8.13 of this Article, to
the fullest extent permitted by law, Tenant waives any right to contribution
against the Landlord Parties (as hereinafter defined) and agrees to indemnify
and save harmless the Landlord Parties from and against all claims of whatever
nature by a third party arising from or claimed to have arisen from (i) any act,
omission or negligence of the Tenant Parties (as hereinafter defined); (ii)
except to the extent resulting from any negligence or willful misconduct of
Landlord or any Landlord Parties, any accident, injury or damage whatsoever
caused to any person, or to the property of any person, occurring in or about
the Premises from the Commencement Date, and thereafter throughout and until the
end of the Lease Term, and after the end of the Lease Term for so long after the
end of the Lease Term as any of Tenant’s Property (as defined in Section 8.4)
remains on the Premises, or Tenant or anyone acting by, through or under Tenant
may use, be in occupancy of any part of, or have access to the Premises or any
portion thereof; (iii) except to the extent resulting from any negligence or
willful misconduct of Landlord or any Landlord Parties, any accident, injury or
damage whatsoever occurring outside the Premises but within the Building, or on
common areas or the Complex, where such accident, injury or damage results, or
is claimed to have resulted, from any act, omission or negligence on the part of
any of the Tenant Parties; or (iv) any breach of this Lease by Tenant. Tenant
shall pay such indemnified amounts as they are incurred by the Landlord Parties.
This indemnification shall not be construed to deny

Page 36

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

or reduce any other rights or obligations of indemnity that any of the Landlord
Parties may have under this Lease.  The indemnification rights of Landlord
Parties provided in this Lease are their exclusive indemnification rights with
respect to this Lease.    Notwithstanding anything contained herein to the
contrary, Tenant shall not be obligated to indemnify a Landlord Party for any
claims to the extent that such Landlord Party’s damages in fact result from
matters included in Landlord’s indemnity in Section 8.1.1 of this Article.
Landlord waives any additional rights to indemnification it may have against
Tenant Parties with respect to this Lease under common law.

 

(b) Breach. In the event that Tenant breaches any of its indemnity obligations
hereunder: (i) Tenant shall pay to the Landlord Parties all reasonable
liabilities, loss, cost, or expense (including reasonable attorneys’ fees)
incurred as a result of said breach; and (ii) the Landlord Parties may deduct
and offset from any amounts due to Tenant under this Lease any amounts owed by
Tenant pursuant to this Section 8.1(b).

 

(c)Limitations. The indemnification obligations under this Section 8.1 shall not
be limited by any limitation on the amount of damages, compensation or benefits
payable by or for Tenant or any subtenant or other occupant of the Premises
under workers’ compensation acts, disability benefit acts, or other employee
benefit acts. Tenant waives any immunity from or limitation on its indemnity or
contribution liability to the Landlord Parties based upon such acts.

 

(d)Subtenants and other occupants. Tenant shall require its subtenants and other
occupants of the Premises to provide similar indemnities to the Landlord Parties
in a form reasonably acceptable to Landlord.

 

(e)Survival. The terms of this Section 8.1 shall survive any termination or
expiration of this Lease.

 

(f)Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all reasonable costs, expenses and liabilities (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by the
Landlord Parties in connection with any such claim or any action or proceeding
brought thereon, and the defense thereof.  Landlord shall provide notice of any
such third party claim to Tenant as soon as practicable. In addition, in the
event that any action or proceeding shall be brought against one or more
Landlord Parties by reason of any such claim, Tenant, upon request from the
Landlord Party, shall resist and defend such action or proceeding on behalf of
the Landlord Party by counsel appointed by Tenant’s insurer (if such claim is
covered by insurance without reservation) or otherwise by counsel reasonably
satisfactory to the Landlord Party. The Landlord Parties shall not be bound by
any compromise or settlement of any such claim, action or proceeding without the
prior written consent of such Landlord Parties.

 

(g)Landlord Parties and Tenant Parties. The term “Landlord Party” or “Landlord
Parties” shall mean Landlord, any affiliate of Landlord, Landlord’s managing
agents for the Building, each mortgagee (if any), each ground lessor (if any),
and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents or representatives. For the purposes
of this Lease, the term “Tenant Party” or “Tenant Parties” shall mean Tenant,
any affiliate of Tenant, any permitted subtenant or any other permitted occupant
of the Premises, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees,

Page 37

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

beneficiaries, servants, employees, principals, contractors, licensees, agents,
invitees or representatives.

 

 

8.1.1

Landlord’s Indemnity.  Subject to the limitations in Section 9.3 and in Section
8.2 and Section 8.13 of this Article, to the fullest extent permitted by law,
and to the extent not resulting from any act, omission, fault, negligence or
misconduct of Tenant or its contractors, licensees, invitees, agents, servants
or employees, Landlord waives its right to contribution and agrees to indemnify
and save harmless Tenant from and against any claim by a third party arising
from any injury to any person occurring in the Premises or in the Complex after
the Commencement Date and until the expiration or earlier termination of the
Lease Term, to the extent such injury results from the negligence or willful
misconduct of Landlord or Landlord's employees, or from any breach or default by
Landlord in the performance or observance of its covenants or obligations under
this Lease; provided, however, that in no event shall the aforesaid indemnity
render Landlord responsible or liable for any loss or damage to fixtures,
personal property or other property of Tenant, and Landlord shall in no event be
liable for any indirect or consequential damages.  Tenant shall provide notice
of any such third party claim to Landlord as soon as practicable. Landlord shall
have the right, but not the duty, to defend the claim.  The provisions of this
Section shall not be applicable to (i) the holder of any mortgage now or
hereafter on the Property or Building (whether or not such holder shall be a
mortgagee in possession of or shall have exercised any rights under a
conditional, collateral or other assignment of leases and/or rents respecting
the Property or Building), or (ii) any person acquiring title as a result of, or
subsequent to, a foreclosure of any such mortgage or a deed in lieu of
foreclosure, except to the extent of liability insurance maintained by either of
the foregoing.  The indemnification rights of Tenant provided in this Lease are
its exclusive indemnification rights with respect to this Lease.  Tenant waives
any additional rights to indemnification it may have against Landlord Parties
with respect to this Lease under common law.

 

8.2

Tenant’s Risk

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building and the Complex as Tenant is given the right to use by this Lease
at Tenant’s own risk. The Landlord Parties shall not be liable to the Tenant
Parties for any damage, injury, loss, compensation, or claim (including, but not
limited to, claims for the interruption of or loss to a Tenant Party’s business)
based on, arising out of or resulting from any cause whatsoever, including, but
not limited to, repairs to any portion of the Premises or the Building or the
Complex, any fire, robbery, theft, mysterious disappearance, or any other crime
or casualty, the actions of any other tenants of the Building or of any other
person or persons, or any leakage in any part or portion of the Premises or the
Building or the Complex, or from water, rain or snow that may leak into, or flow
from any part of the Premises or the Building or the Complex, or from drains,
pipes or plumbing fixtures in the Building or the Complex. Any goods, property
or personal effects stored or placed in or about the Premises shall be at the
sole risk of the Tenant Party, and neither the Landlord Parties nor their
insurers shall in any manner be held responsible therefor. The Landlord Parties
shall not be responsible or liable to a Tenant Party, or to those claiming by,
through or under a Tenant Party, for any loss or damage that may be occasioned
by or through

Page 38

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

the acts or omissions of persons occupying adjoining premises or any part of the
premises adjacent to or connecting with the Premises or any part of the Building
or otherwise. Notwithstanding the foregoing, the Landlord Parties shall not be
released from liability for any injury, loss, damages or liability to the extent
arising from any negligence or willful misconduct of the Landlord Parties;
provided, however, in no event shall the Landlord Parties have any liability to
a Tenant Party based on any loss with respect to or interruption in the
operation of Tenant’s business. The provisions of this section shall be
applicable to the fullest extent permitted by law, and until the expiration or
earlier termination of the Lease Term, and during such further period as any of
Tenant’s Property remains on the Premises, or Tenant or anyone acting by,
through or under Tenant may use, be in occupancy of any part of, or have access
to the Premises or of the Building.

 

8.3

Tenant’s Commercial General Liability Insurance

 

Tenant agrees to maintain in full force on or before the Commencement Date, and
thereafter throughout and until the end of the Lease Term, and after the end of
the Lease Term for so long as any of Tenant’s Property remains on the Premises,
or Tenant or anyone acting by, through or under Tenant may use, be in occupancy
of any part of, or have access to the Premises or any portion thereof, a policy
of commercial general liability insurance, on an occurrence basis, issued on a
form at least as broad as Insurance Services Office (“ISO”) Commercial General
Liability Coverage “occurrence” form CG 00 01 10 01 or another Commercial
General Liability “occurrence” form providing equivalent coverage. Such
insurance shall include contractual liability coverage, specifically covering
but not limited to the indemnification obligations undertaken by Tenant in this
Lease. The minimum limits of liability of such insurance shall be $5,000,000.00
per occurrence, which may be satisfied through a combination of primary and
excess/umbrella insurance. In addition, in the event Tenant hosts a function in
the Premises, in the Building or on the Property, Tenant agrees to obtain, and
cause any persons or parties providing services for such function to obtain, the
appropriate insurance coverages as determined by Landlord (including liquor
liability coverage, if applicable) and provide Landlord with evidence of the
same.

 

8.4

Tenant’s Property Insurance

Tenant shall maintain at all times during the Term of this Lease, and during
such later time as Tenant may be performing work in or to the Premises or have
property, fixtures, furniture, equipment, machinery, goods, supplies, wares or
merchandise on the Premises, and continuing thereafter so long as any of
Tenant’s Property, remains on the Premises, or Tenant or anyone acting by,
through or under Tenant may use, be in occupancy of or have access to, any part
of the Premises, business interruption insurance and insurance against loss or
damage covered by the so-called “all risk” or equivalent type insurance coverage
with respect to (i) Tenant’s property, fixtures, furniture, equipment,
machinery, goods, supplies, wares and merchandise, and other property of Tenant
located at the Premises, (ii) all additions, alterations and improvements made
by or on behalf of the Tenant in the Premises (except to the extent paid for by
Landlord in connection with this Lease) or existing in the Premises as of the
date of this Lease (“Leasehold Improvements”), and (iii) any property of third
parties, including but not limited to leased or rented property, in the Premises
in Tenant’s care, custody, use or control, provided that such insurance in the
case of (iii) may be maintained by such third parties, (collectively, “Tenant’s
Property”).  The business interruption insurance required by this section shall
be in minimum

Page 39

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

amounts typically carried by prudent tenants engaged in similar operations, but
in no event shall be in an amount in excess of $5,000,000.  The “all risk”
insurance required by this section shall be in an amount at least equal to the
full replacement cost of Tenant’s Property.  In addition, during such time as
Tenant is performing work in or to the Premises, Tenant, at Tenant’s expense,
shall also maintain, or shall cause its contractor(s) to maintain, builder’s
risk insurance for the full insurable value of such work.  Landlord and such
additional persons or entities as Landlord may reasonably request shall be named
as loss payees, as their interests may appear, on the policy or policies
required by this section for Leasehold Improvements.  In the event of loss or
damage covered by the “all risk” insurance required by this Lease, the
responsibilities for repairing or restoring the loss or damage shall be
determined in accordance with Article VI. To the extent that Landlord is
obligated to pay for the repair or restoration of the loss or damage covered by
the policy, Landlord shall be paid the proceeds of the “all risk” insurance
covering the loss or damage. To the extent Tenant is obligated to pay for the
repair or restoration of the loss or damage, covered by the policy, Tenant shall
be paid the proceeds of the “all risk” insurance covering the loss or damage. If
both Landlord and Tenant are obligated to pay for the repair or restoration of
the loss or damage covered by the policy, the insurance proceeds shall be paid
to each of them in the pro rata proportion of their obligations to repair or
restore the loss or damage. If the loss or damage is not repaired or restored
(for example, if the Lease is terminated pursuant to Article VI), the insurance
proceeds shall be paid to Landlord and Tenant in the pro rata proportion of
their relative contributions to the cost of the leasehold improvements covered
by the policy.

 

8.5

Tenant’s Other Insurance

Tenant agrees to maintain in full force on the Commencement Date, and thereafter
throughout the end of the Term, and after the end of the Term for so long after
the end of the Term any of Tenant’s Property remains on the Premises or as
Tenant or anyone acting by, through or under Tenant may use, be in occupancy of,
or have access to the Premises or any portion thereof, (1) automobile liability
insurance (covering any automobiles owned or operated by Tenant at the Site);
(2) worker’s compensation insurance as required by law; and (3) employer’s
liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such
employer’s liability insurance shall be in an amount not less than One Million
Dollars ($1,000,000) for each accident, One Million Dollars ($1,000,000)
disease-policy limit, and One Million Dollars ($1,000,000) disease-each
employee.

 

8.6

Requirements for Tenant’s Insurance

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than “Class
X” in the most current Best’s Key Rating Guide or such similar rating as may be
reasonably selected by Landlord. All such insurance shall: (1) be acceptable in
form and content to Landlord; and (2) contain a clause requiring the insurer to
provide Landlord thirty (30) days’ prior written notice of cancellation or
failure to renew.  All commercial general liability, and excess/umbrella
liability insurance policies shall be primary and noncontributory. No such
policy shall contain any self-insured retention greater than $100,000.00 or
property insurance and $25,000.00 for commercial general liability insurance.
Any deductibles and such self-insured retentions shall be deemed to be
“insurance” for purposes

Page 40

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

of the waiver in Section 8.13 below. Landlord reserves the right from time to
time to require Tenant to obtain higher minimum amounts of insurance based on
such limits as are customarily carried with respect to similar properties in the
area in which the Premises are located. The minimum amounts of insurance
required by this Lease shall not be reduced by the payment of claims or for any
other reason. In the event Tenant shall fail to obtain or maintain any insurance
meeting the requirements of this Article, or to deliver such policies or
certificates as required by this Article, Landlord may, at its option, on five
(5) days notice to Tenant, procure such policies for the account of Tenant, and
the cost thereof shall be paid to Landlord within five (5) days after delivery
to Tenant of bills therefor.

 

8.7

Additional Insureds

To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and any additional
liability insurance carried by Tenant pursuant to Section 8.5 of this Lease or
any other provision of this Lease, shall name Landlord, Landlord’s managing
agent, and such other persons as Landlord may reasonably request from time to
time as additional insureds with respect to liability arising out of or related
to this Lease or the operations of Tenant (collectively “Additional Insureds”).
Such insurance shall provide primary coverage without contribution from any
other insurance carried by or for the benefit of Landlord, Landlord’s managing
agent, or other Additional Insureds. Such insurance shall also waive any right
of subrogation against each Additional Insured. For the avoidance of doubt, each
primary policy and each excess/umbrella policy through which Tenant satisfies
its obligations under this Section 8.7 must provide coverage to the Additional
Insureds that is primary and non-contributory.  The foregoing shall not apply to
any automobile insurance.

 

8.8

Certificates of Insurance

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a certificate was furnished (acceptable forms of such
certificates for liability and property insurance, respectively, as of the date
hereof, are attached as Exhibit E, however, other forms of certificates may
satisfy the requirements of this Section 8.8). Failure by the Tenant to provide
the certificates required by this Section 8.8 shall not be deemed to be a waiver
of the requirements in this Section 8.8. Upon request by Landlord in connection
with the adjustment or settlement of any insurance claim, a true and complete
copy of any insurance policy required by this Lease shall be delivered to
Landlord within ten (10) days following Landlord’s request.

 

8.9

Subtenants and Other Occupants

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 8.1 above, and
to maintain insurance that meets the requirements of this Article, and otherwise
to comply with the requirements of this Article, provided that the terms of this
Section 8.9 shall not relieve Tenant of any of its obligations to comply with
the requirements

Page 41

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

of this Article. Tenant shall require all such subtenants and occupants to
supply certificates of insurance evidencing that the insurance requirements of
this Article have been met and shall forward such certificates to Landlord on or
before the earlier of (i) the date on which the subtenant first enters the
Premises or (ii) the commencement of the sublease. Tenant shall be responsible
for identifying and remedying any deficiencies in such certificates or policy
provisions.

 

8.10

No Violation of Building Policies

Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Complex and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Complex or the property of Landlord
in amounts reasonably satisfactory to Landlord.

 

8.11

Tenant to Pay Premium Increases

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Complex or on the Property and equipment of Landlord or any other tenant or
subtenant in the Building shall be higher than they otherwise would be, Tenant
shall reimburse Landlord and/or the other tenants and subtenants in the Building
for the additional insurance premiums thereafter paid by Landlord or by any of
the other tenants and subtenants in the Building which shall have been charged
because of the aforesaid reasons, such reimbursement to be made from time to
time on Landlord’s demand.

 

8.12

Landlord’s Insurance

(a) Required insurance. Landlord shall maintain insurance against loss or damage
with respect to the Building on an “all risk” or equivalent type insurance form,
with customary exceptions, subject to such deductibles and self insured
retentions as Landlord may determine, in an amount equal to at least the
replacement value of the Building. Landlord shall also maintain such insurance
with respect to any improvements, alterations, and fixtures of Tenant located at
the Premises to the extent paid for by Landlord. The cost of such insurance
shall be treated as a part of Landlord’s Operating Expenses. Payment for losses
thereunder shall be made solely to Landlord.

 

(b) Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Complex, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by
the holder of any mortgage on the Building or Property. The cost of all such
additional insurance shall also be part of the Landlord’s Operating Expenses.

 

(c) Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance

Page 42

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

program for its portfolio of properties, or by Landlord or any affiliate of
Landlord under a program of self-insurance, and in such event Landlord’s
Operating Expenses shall include the portion of the reasonable cost of blanket
insurance or self-insurance that is allocated to the Building.

 

(d) No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.

 

8.13

Waiver of Subrogation

To the fullest extent permitted by law, and notwithstanding any term or
provision of this Lease to the contrary, the parties hereto waive and release
any and all rights of recovery against the other, and agree not to seek to
recover from the other or to make any claim against the other, and in the case
of Landlord, against all Tenant Parties, and in the case of Tenant, against all
Landlord Parties, for any loss or damage incurred by the waiving/releasing party
to the extent such loss or damage is insured under any insurance policy required
by this Lease or which would have been so insured had the party carried the
insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. In addition, the parties hereto
(and in the case of Tenant, its subtenants and other occupants of the Premises)
shall procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

 

8.14

Tenant’s Work

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant to this Section 8.14 shall name the
Additional Insureds as additional insureds with respect to liability arising out
of or related to their work or services. Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, or other Additional Insureds.
Such insurance shall also waive any right of subrogation against each Additional
Insured. Tenant shall obtain and submit to Landlord, prior to the earlier of (i)
the entry onto the Premises by such contractors or subcontractors or (ii)
commencement of the work or services, certificates of insurance evidencing
compliance with the requirements of this Section 8.14.

Page 43

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

ARTICLE IX

Miscellaneous Provisions

9.1Waiver

No waiver by Landlord of any condition of this Lease, nor any failure by Tenant
to deliver any security deposit, letter of credit, pre-paid rent, financial
information, guaranty or other item required upon the execution and delivery of
this Lease, shall be construed as excusing satisfaction of any such condition or
the delivery of any such item by Tenant, and Landlord reserves the right to
declare the failure of Tenant to satisfy any such condition or deliver any such
item an Event of Default under this Lease. Further, no waiver at any time of any
of the provisions hereof by Landlord or Tenant shall be construed as a waiver of
any of the other provisions hereof, and a waiver at any time of any of the
provisions hereof shall not be construed as a waiver at any subsequent time of
the same provisions. The consent or approval of Landlord or Tenant to or of any
action by the other requiring such consent or approval shall not be construed to
waive or render unnecessary Landlord’s or Tenant’s consent or approval to or of
subsequent similar act by the other.

 

No payment by Tenant or acceptance by Landlord, of a lesser amount than shall be
due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 

9.2Cumulative Remedies

Except as expressly provided in this Lease, the specific remedies to which
Landlord may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which such
party may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions.

 

9.3Quiet Enjoyment

This Lease is subject and subordinate to all matters of record. Tenant, subject
to the terms and provisions of this Lease on payment of the rent and observing,
keeping and performing all of the terms and provisions of this Lease on Tenant’s
part to be observed, kept and performed, shall lawfully, peaceably and quietly
have, hold, occupy and enjoy the Premises during the Term (exclusive of any
period during which Tenant is holding over after the termination or expiration
of this Lease without the consent of Landlord), without hindrance or ejection by
any persons lawfully claiming under Landlord to have title to the Premises
superior to Tenant; the foregoing covenant of quiet enjoyment is in lieu of any
other covenant, express or implied; and it is understood and agreed that this
covenant and any and all other covenants of Landlord contained in this Lease
shall be binding upon Landlord and Landlord’s successors, including ground or

Page 44

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

master lessees, only with respect to breaches occurring during Landlord’s or
Landlord’s successors’ respective ownership of Landlord’s interest hereunder, as
the case may be.

 

Further, Tenant specifically agrees to look solely to Landlord’s then equity
interest in the Building at the time owned, or in which Landlord holds an
interest as ground lessee, for recovery of any judgment from Landlord; it being
specifically agreed that neither Landlord (original or successor), nor any
partner in or of Landlord, nor any beneficiary of any Trust of which any person
holding Landlord’s interest is trustee, nor any member, manager, partner,
director or stockholder, nor Landlord’s managing agent, shall ever be personally
liable for any such judgment, or for the payment of any monetary obligation to
Tenant. The provision contained in the foregoing sentence is not intended to,
and shall not, limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord or Landlord’s successors in interest, or any
action not involving the personal liability of Landlord (original or successor),
any partner in or of Landlord, any successor trustee to the persons named herein
as Landlord, or any beneficiary of any trust of which any person holding
Landlord’s interest is trustee, or of any manager, member, partner, director or
stockholder of Landlord or of Landlord’s managing agent to respond in monetary
damages from Landlord’s assets other than Landlord’s equity interest aforesaid
in the Building, but in no event shall Tenant have the right to terminate or
cancel this Lease or to withhold rent or to set-off any claim or damages against
rent as a result of any default by Landlord or breach by Landlord of its
covenants or any warranties or promises hereunder, except in the case of a
wrongful eviction of Tenant from the demised premises (constructive or actual)
by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same. In no event shall Landlord or Tenant
ever be liable to the other party for any indirect or consequential damages or
loss of profits or the like; provided that the foregoing shall not apply to the
obligations of Tenant with respect to any hold over by Tenant after the
expiration or earlier termination of this Lease. In the event that Landlord
shall be determined to have acted unreasonably in withholding any consent or
approval under this Lease, the sole recourse and remedy of Tenant in respect
thereof shall be to specifically enforce Landlord’s obligation to grant such
consent or approval, and in no event shall the Landlord be responsible for any
damages of whatever nature in respect of its failure to give such consent or
approval nor shall the same otherwise affect the obligations of Tenant under
this Lease or act as any termination of this Lease.

 

9.4Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor, and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time thereafter (including a
reasonable time to obtain possession of the premises if the mortgagee or ground
lessor elects to do so) shall be treated as performance by Landlord. For the
purposes of this Section 9.4 or Section 9.14, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest).

 

Page 45

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

9.5Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

 

(a)

That the execution thereof by Landlord, and the acceptance thereof by the holder
of such mortgage or the ground lessor, shall never be treated as an assumption
by such holder or ground lessor of any of the obligations of Landlord hereunder,
unless such holder, or ground lessor, shall, by notice sent to Tenant,
specifically otherwise elect; and

 

 

(b)

That, except as aforesaid, such holder or ground lessor shall be treated as
having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor.

 

In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 9.3
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations under this Lease and provided that Tenant agrees to
attorn to such purchaser. For all purposes, such seller-lessee, and its
successors in title, shall be the landlord hereunder unless and until Landlord’s
position shall have been assumed by such purchaser-lessor.

 

9.6Surrender

No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of the Lease or a surrender of the Premises.

 

9.7Brokerage

(A)Tenant warrants and represents that Tenant has not dealt with any broker,
finder or other agent in connection with the consummation of this Lease other
than the Recognized Brokers, if any, designated in Section 1.1 hereof; and in
the event any claim is made against the Landlord relative to dealings by Tenant
with brokers, finders or other agents other than the Recognized Brokers, if any,
designated in Section 1.1 hereof, Tenant shall defend the claim against Landlord
with counsel of Tenant’s selection first approved by Landlord (which approval
will not be

Page 46

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

unreasonably withheld) and save harmless and indemnify Landlord on account of
loss, cost or damage which may arise by reason of such claim.

 

(B)Landlord warrants and represents that Landlord has not dealt with any broker,
finder or other agent in connection with the consummation of this Lease other
than the Recognized Brokers, if any, designated in Section 1.1 hereof; and in
the event any claim is made against the Tenant relative to dealings by Landlord
with brokers, finders or other agents other than the Recognized Brokers, if any,
designated in Section 1.1 hereof, Landlord shall defend the claim against Tenant
with counsel of Landlord’s selection first approved by Tenant (which approval
will not be unreasonably withheld) and save harmless and indemnify Tenant on
account of loss, cost or damage which may arise by reason of such claim.
Landlord agrees that it shall be solely responsible for the payment of brokerage
commissions to the Recognized Brokers for the Original Term of this Lease, if
any, designated in Section 1.1 hereof.

 

9.8Invalidity of Particular Provisions

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

9.9Provisions Binding, Etc

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to subletting or assignment by Tenant.

 

9.10Recording; Confidentiality

Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease or short form
lease in form recordable and complying with applicable law and reasonably
satisfactory to both Landlord’s and Tenant’s attorneys. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.

 

Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s partners, lenders, accountants and attorneys who have been
advised of the confidentiality provisions contained herein and agree to be bound
by the same. In the event Tenant is required by law to provide this

Page 47

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

Lease or disclose any of its terms, Tenant shall give Landlord prompt notice of
such requirement prior to making disclosure so that Landlord may seek an
appropriate protective order. If failing the entry of a protective order Tenant
is compelled to make disclosure, Tenant shall only disclose portions of the
Lease which Tenant is required to disclose and will exercise reasonable efforts
to obtain assurance that confidential treatment will be accorded to the
information so disclosed.

 

9.11Notices

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by
overnight commercial courier or by registered or certified mail postage or
delivery charges prepaid, as the case may be:

 

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.

 

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice).

 

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

 

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

 

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant shall be considered as given by
Tenant and shall be fully effective.

 

 

Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.

 

9.12When Lease Becomes Binding and Authority

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution

Page 48

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

and delivery hereof by both Landlord and Tenant. All negotiations,
considerations, representations and understandings between Landlord and Tenant
are incorporated herein and may be modified or altered only by written agreement
between Landlord and Tenant, and no act or omission of any employee or agent of
Landlord shall alter, change or modify any of the provisions hereof. Landlord
and Tenant hereby represent and warrant to the other that all necessary action
has been taken to enter this Lease and that the person signing this Lease on
behalf of Landlord and Tenant has been duly authorized to do so.

 

9.13Section Headings

The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

9.14Rights of Mortgagee

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor provided that
the holder of such mortgage agrees to recognize the rights of Tenant under this
Lease (including the right to use and occupy the Premises) upon the payment of
rent and other charges payable by Tenant under this Lease and the performance by
Tenant of Tenant’s obligations hereunder in which event Tenant shall agree to
attorn to such holder and its successors as landlord. In confirmation of such
subordination and recognition, Tenant shall execute and deliver promptly such
instruments of subordination and recognition as such mortgagee may reasonably
request subject to receipt of such instruments of recognition from such
mortgagee as Tenant may reasonably request (Tenant hereby agreeing to pay any
legal or other fees charged by the mortgagee in connection with providing the
same). Tenant hereby appoints such mortgagee (from time to time) as Tenant’s
attorney-in-fact to execute such subordination upon default of Tenant in
complying with such mortgagee’s (from time to time) request. In the event that
any mortgagee or its respective successor in title shall succeed to the interest
of Landlord, then, this Lease shall nevertheless continue in full force and
effect and Tenant shall and does hereby agree to attorn to such mortgagee or
successor and to recognize such mortgagee or successor as its landlord. If any
holder of a mortgage which includes the Premises, executed and recorded prior to
the date of this Lease, shall so elect, this Lease and the rights of Tenant
hereunder, shall be superior in right to the rights of such holder, with the
same force and effect as if this Lease had been executed, delivered and
recorded, or a statutory notice hereof recorded, prior to the execution,
delivery and recording of any such mortgage. The election of any such holder
shall become effective upon either notice from such holder to Tenant in the same
fashion as notices from Landlord to Tenant are to be given hereunder or by the
recording in the appropriate registry or recorder’s office of an instrument in
which such holder subordinates its rights under such mortgage to this Lease.

 

If in connection with obtaining financing a bank, insurance company, pension
trust or other institutional lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or condition its consent thereto, provided that such
modifications do not increase the monetary obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created.

Page 49

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

9.15Status Reports and Financial Statements

Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, on the request of Landlord made from time to time, will promptly furnish
to Landlord, or any existing or potential holder of any mortgage encumbering the
Premises, the Building, the Site and/or the Complex or any potential purchaser
of the Premises, the Building, the Site and/or the Complex, (each an “Interested
Party”), a statement of the status of any matter pertaining to this Lease,
including, without limitation, acknowledgments that (or the extent to which)
each party is in compliance with its obligations under the terms of this Lease.
In addition, Tenant shall deliver to Landlord, or any Interested Party
designated by Landlord, financial statements of Tenant and any guarantor of
Tenant’s obligations under this Lease, as reasonably requested by Landlord,
including, but not limited to financial statements for the past three (3) years.
For so long as Tenant is a publicly-traded entity, such statements may be made
available online at www.sec.gov. Any such status statement or financial
statement delivered by Tenant pursuant to this Section 9.15 (or any financial
statement otherwise delivered by Tenant in connection with this Lease or any
future amendment hereto) may be relied upon by any Interested Party.

 

9.16Self-Help

If Tenant shall at any time default in the performance of any obligation under
this Lease (although notice and cure shall not be required either in an
emergency or where Tenant has alleged in written notice to Landlord that an
unsafe or dangerous condition exists),

Landlord shall have the right, but shall not be obligated, to enter upon the
Premises and to perform such obligation notwithstanding the fact that no
specific provision for such substituted performance by Landlord is made in this
Lease with respect to such default. In performing such obligation, Landlord may
make any payment of money or perform any other act. All sums so paid by Landlord
(together with interest at the rate of one and one-half percentage points over
the then prevailing prime rate in Boston as set by Bank of America, N.A., or its
successor (but in no event greater than the maximum rate permitted by applicable
law)) and all costs and expenses in connection with the performance of any such
act by Landlord, shall be deemed to be Additional Rent under this Lease and
shall be payable to Landlord immediately on demand. Landlord may exercise the
foregoing rights without waiving any other of its rights or releasing Tenant
from any of its obligations under this Lease.

 

9.17Holding Over

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to the greater of (x) 150% of the
Annual Fixed Rent and Additional Rent calculated (on a daily basis) at the rate
last due and payable under the terms of this Lease, or (y) the fair market
rental value of the Premises, in each case for the period measured from the day
on which Tenant’s hold-over commences and terminating on the day on which Tenant
vacates the Premises. In addition, Tenant shall save Landlord, its agents and
employees harmless and will exonerate, defend and indemnify Landlord, its agents
and employees from and against any and all damages which

Page 50

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

Landlord may suffer on account of Tenant’s hold-over in the Premises after the
expiration or prior termination of the term of this Lease. Nothing in the
foregoing nor any other term or provision of this Lease shall be deemed to
permit Tenant to retain possession of the Premises or hold over in the Premises
after the expiration or earlier termination of the Lease Term. All property
which remains in the Building or the Premises after the expiration or
termination of this Lease shall be conclusively deemed to be abandoned and may
either be retained by Landlord as its property or sold or otherwise disposed of
in such manner as Landlord may see fit. If any part thereof shall be sold, then
Landlord may receive the proceeds of such sale and apply the same, at its option
against the expenses of the sale, the cost of moving and storage, any arrears of
rent or other charges payable hereunder by Tenant to Landlord and any damages to
which Landlord may be entitled under this Lease and at law and in equity.

 

9.18Security Deposit

It is acknowledged and agreed that Landlord, as licensor under the License
Agreement, is currently holding a security deposit in the amount of $50,000.00
pursuant to the terms and conditions of Section 5 of the License
Agreement.  Notwithstanding anything contained in the License Agreement to the
contrary, it is further acknowledged and agreed that Landlord shall not be
required to return such security deposit to Tenant upon the expiration of the
License Agreement but instead that Landlord shall hold the same, throughout the
term of this Lease, as security for the performance by Tenant of all obligations
on the part of Tenant to be kept and performed. Landlord shall have the right
from time to time without prejudice to any other remedy Landlord may have on
account thereof, to apply such deposit, or any part thereof, to Landlord’s
damages arising from any default, beyond applicable notice and cure periods, on
the part of Tenant. If Landlord so applies all or any portion of such deposit,
Tenant shall within ten (10) days after notice from Landlord deliver cash to
Landlord in an amount sufficient to restore such deposit to the full amount
stated in Section 1.1. Tenant not then being in default beyond applicable notice
and cure periods and having performed all of its obligations under this Lease,
including the payment of all Annual Fixed Rent, Landlord shall return the
deposit, or so much thereof as shall not have theretofore been applied in
accordance with the terms of this Section 9.18, to Tenant on the expiration or
earlier termination of the term of this Lease and surrender possession of the
Premises by Tenant to Landlord in the condition required in the Lease at such
time. While Landlord holds such deposit, Landlord shall have no obligation to
pay interest on the same and shall have the right to commingle the same with
Landlord’s other funds. If Landlord conveys Landlord’s interest under this
Lease, the deposit, or any part thereof not previously applied, may be turned
over by Landlord to Landlord’s grantee, and, if so turned over, Tenant agrees to
look solely to such grantee for proper application of the deposit in accordance
with the terms of this Section 9.18, and the return thereof in accordance
herewith.

 

Neither the holder of any mortgage nor the lessor in any ground lease on
property which includes the Premises shall ever be responsible to Tenant for the
return or application of any such deposit, whether or not it succeeds to the
position of Landlord hereunder, unless such deposit shall have been received in
hand by such holder or ground lessor.

 

9.19Late Payment

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first

Page 51

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

becomes payable under this Lease (the “Due Date”), the amount of such payment or
installment shall incur a late charge equal to the sum of: (a) five percent (5%)
of the Outstanding Amount for administration and bookkeeping costs associated
with the late payment and (b) interest on the Outstanding Amount from the Due
Date through and including the date such payment or installment is received by
Landlord, at a rate equal to the lesser of (i) the rate announced by Bank of
America, N.A., (or its successor) from time to time as its prime or base rate
(or if such rate is no longer available, a comparable rate reasonably selected
by Landlord), plus two percent (2%), or (ii) the maximum applicable legal rate,
if any. Such interest shall be deemed Additional Rent and shall be paid by
Tenant to Landlord upon demand.

 

9.20Tenant’s Payments

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent hereunder, whether or not the provisions requiring
payment of such amounts specifically so state, and shall be payable, unless
otherwise provided in this Lease, within ten (10) days after written demand by
Landlord and delivery of reasonable supporting documentation evidencing the
amounts being charged (it being acknowledged and agreed that such documentation
may be provided via an online work order approval system), and in the case of
the non-payment of any such amount, Landlord shall have, in addition to all of
its other rights and remedies, all the rights and remedies available to Landlord
hereunder or by law in the case of non-payment of Annual Fixed Rent. Unless
expressly otherwise provided in this Lease, the performance and observance by
Tenant of all the terms, covenants and conditions of this Lease to be performed
and observed by Tenant shall be at Tenant’s sole cost and expense. Except as
provided in Section 2.6.2 above with respect to Tenant’s right to audit
Landlord’s Operating Expenses, if Tenant has not objected to any statement of
Additional Rent which is rendered by Landlord to Tenant within ninety (90) days
after Landlord has rendered the same to Tenant, then the same shall be deemed to
be a final account between Landlord and Tenant not subject to any further
dispute. In the event that Tenant shall seek Landlord’s consent or approval
under this Lease, then Tenant shall reimburse Landlord, upon demand, as
Additional Rent, for all reasonable costs and expenses, including legal and
architectural costs and expenses, incurred by Landlord in processing such
request, whether or not such consent or approval shall be given provided,
however, that except to the extent specifically provided to the contrary
elsewhere in this Lease, such costs and expenses shall not exceed $5,000.00
without Tenant’s prior written consent (not to be unreasonable withheld,
conditioned or delayed). Notwithstanding anything in this Lease to the contrary,
if Landlord or any affiliate of Landlord has elected to qualify as a real estate
investment trust (“REIT”), any service required or permitted to be performed by
Landlord pursuant to this Lease, the charge or cost of which may be treated as
impermissible tenant service income under the laws governing a REIT, may be
performed by a taxable REIT subsidiary that is affiliated with either Landlord
or Landlord’s property manager, an independent contractor of Landlord or
Landlord’s property manager (the “Service Provider”). If Tenant is subject to a
charge under this Lease for any such service, then, at Landlord’s direction,
Tenant will pay such charge either to Landlord for further payment to the
Service Provider or directly to the Service Provider, and, in either case, (i)
Landlord will credit such payment against Additional Rent due from Tenant under
this Lease for such service, and (ii) such payment to the Service Provider will
not relieve Landlord from any obligation under the Lease concerning the
provisions of such service.

 

Page 52

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

9.21Waiver of Trial by Jury

To induce Landlord to enter into this Lease, Tenant hereby waives any right to
trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of the Landlord and the Tenant, the Tenant’s
use or occupancy of the Premises and/or any claim of injury or damage, including
but not limited to, any summary process eviction action.

 

9.22Electronic Signatures

The parties acknowledge and agree that this Lease may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature.  Without
limitation, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.

 

9.23Governing Law

This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.

[signatures on next page]




Page 53

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

EXECUTED in two or more counterparts each of which shall be deemed to be an
original.

 

WITNESS:

 

LANDLORD:

 

 

 

/s/ SA Baker

 

91 hartwell avenue trust

 

 

 

 

 

/s/ David C. Provost

 

 

David C. Provost, For the Trustees of 91 Hartwell Avenue Trust, Pursuant to
Written Delegation, but not individually

 

 

WITNESS:

 

 

TENANT:

 

 

 

 

/s/ Michael Gibbs

 

 

T2 BIOSYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ John McDonough

 

 

Name:

John McDonough

 

 

Title:

President and CEO

 

 

 

              Hereunto duly authorized

 

 

 

Page 54

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

EXHIBIT A

 

DESCRIPTION OF SITE

 

 

That certain parcel of land situate in Lexington in the County of Middlesex and
Commonwealth of Massachusetts, described as follows:

 

SOUTHEASTERLY

by Hartwell Avenue, two hundred thirty-seven and 47/100 feet;

 

SOUTHEASTERLY

by a curving line forming the junction of said Hartwell Avenue and Hartwell
Place, as shown on plan hereinafter mentioned, thirty-nine and 27/100 feet;

 

SOUTHWESTERLY

five hundred thirty-two and 23/100 feet, and

 

SOUTHWESTERLY, SOUTHERLY

and SOUTHEASTERLY

one hundred ninety and 25/100 feet, by said Hartwell Place;

 

SOUTHERLY

by lot 9 on said plan, three hundred seventy-four and 57/100 feet;

 

SOUTHWESTERLY

three hundred sixty-seven and 65/100 feet;

 

NORTHWESTERLY

thirty-one and 12/100 feet, and

 

NORTHWESTERLY

again, eight hundred ninety and 63/100 feet, by land now or formerly of The
United States of America;

 

NORTHEASTERLY

by said United States of America land and by land now or formerly of John W.
O’Connor et al, nine hundred thirty-three and 87/100 feet.

Said parcel is shown as lot 10 on said plan, (Plan No.31330D).

All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office, a copy of which is filed in the Registry of Deeds for the South Registry
District of Middlesex County in Registration Book 835, Page 146, with
Certificate 141096.

The above described land is subject to and has the benefit of the ditches as
approximately shown on said plan at date of original decree, (May 17, 1963).




Page 1

Exhibit A

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

So much of the above described land as is included within the area marked
“Tennessee Gas Transmission Company Easement 30’ wide” is subject to the
easements set forth in a taking by the Northeastern Gas Transmission Company,
dated July 13, 1951 and duly recorded in Book 7772, Page 162.

The above described land is subject to an Avigation Easement set forth in a
Declaration of Taking by the United States of America dated February 12, 1954
recorded with the Middlesex South District Registry of Deeds in Book 8219, Page
421 and more particularly shown as “Avigation Easement A-130E-1” on Plan No.
31330-D (referred to above).

The above described land is subject to an Order by the Town of Lexington for
construction of water main in Hartwell Avenue, Document No. 461902 as affected
by Certificate for Dissolving Betterments filed as Document No. 499500.

The above described land is subject to a Grant of Easement from Wilbur C.
Nylander et al Trs. to the Town of Lexington to construct and maintain sewer in
Hartwell Place, Document No. 508567.

The above described land is subject to a grant of Easement over 20 feet wide
drain easement (i) for the benefit of lot 9 in common with others entitled
thereto, set forth in Document 511666 and (ii) set forth in Document No. 479843
for the benefit of lot 7 shown on plan recorded with said Document No. 479843.

The above described land is subject to a Taking of easement by the Town of
Lexington in Hartwell Place, Document No. 544200.

The above described land is subject to and has the benefit of a Grant of
Easement and Reservation from Wilbur C. Nylander et al Trs. to the Town of
Lexington for conservation purposes, Document No. 616453.

The above described land is subject to and has the benefit of the following:

 

 

A.

Order of Conditions issued by the Town of Lexington Conservation Commission
filed as Document No. 616456 as extended by Extension Permits issued by said
Conservation Commission filed as Document Nos. 627154, 635069, 655552 and
669180.

 

 

B.

Decision of the Town of Lexington Board of Appeals filed as Document No. 616457.

 

 

C.

Decision of the Town of Lexington Board of Appeals filed as Document No. 616458.

 

 

D.

Decision of the Town of Lexington Board of Appeals filed as Document No. 616459.

 

 

E.

Decision of the Town of Lexington Board of Appeals filed as Document No. 634489.

 

Page 2

Exhibit A

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

 

F.

Decision of the Town of Lexington Board of Appeals filed as Document No. 646344.

 

 

G.

Decision of the Town of Lexington Board of Appeals filed as Document No. 646345.

 

 

H.

Decision of the Town of Lexington Board of Appeals filed as Document No. 646346.

 

The above described land is subject to an Easement granted to Boston Edison
Company filed as Document No. 672152.

 

The above described land is subject to such other easements, agreements and
matters of record, if any, insofar as in force and applicable.

 

 

Page 3

Exhibit A

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

EXHIBIT B

 

1.1Condition of Premises

It is acknowledged and agreed that Tenant is currently in possession of the
Premises, and shall accept the same in their as-is condition without any
obligation on the Landlord’s part to perform any additions, alterations,
improvements, demolition or other work therein or pertaining thereto.

 

1.2Quality and Performance of Work

All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all applicable laws, ordinances,
rules, regulations, statutes, by-laws, court decisions, and orders and
requirements of all public authorities (“Legal Requirements”) and all Insurance
Requirements (as defined in Section 5.12 of the Lease). All of Tenant’s work
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Each party authorizes the other to rely in connection with
design and construction upon approval and other actions on the party’s behalf by
any Construction Representative of the party named in Section 1.1 of the Lease
or any person hereafter designated in substitution or addition by notice to the
party relying.

 

 

Page 1

Exhibit B

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

EXHIBIT C

 

LANDLORD SERVICES

 

I.CLEANING

 

Cleaning and janitorial services shall be provided as needed Monday through
Friday, exclusive of holidays observed by cleaning company and Saturdays and
Sundays.

 

A.OFFICE AREAS

 

Cleaning and janitorial services to be provided in the office areas shall
include:

 

 

1.

Vacuuming, damp mopping of resilient floors and trash removal.

 

 

2.

Dusting of horizontal surfaces within normal reach (tenant equipment to remain
in place).

 

 

3.

High dusting and dusting of vertical blinds to be rendered as needed.

 

B.LAVATORIES

 

Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:

 

 

1.

Dusting, damp mopping of resilient floors, trash removal, sanitizing of basins,
bowls and urinals as well as cleaning of mirrors and bright work.

 

 

2.

Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary.

 

 

3.

High dusting to be rendered as needed.

 

 

C.

MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS

 

Cleaning and janitorial services to be provided in the common areas of the
building shall include:

 

 

1.

Trash removal, vacuuming, dusting and damp mopping of resilient floors and
cleaning and sanitizing of water fountains.

 

 

2.

High dusting to be rendered as needed.

 

 

D.

WINDOW CLEANING

 

All exterior windows shall be washed on the inside and outside surfaces at
frequency necessary to maintain a first class appearance.

 

 

Page 1

Exhibit C

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

II.HVAC

 

 

A.

Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one (1)
person per one hundred fifty (150) square feet of useable floor area served, and
a combined lighting and standard electrical load of 3.0 watts per square foot of
useable floor area. In the event Tenant introduces into the Premises personnel
or equipment which overloads the system’s ability to adequately perform its
proper functions, Landlord shall so notify Tenant in writing and supplementary
system(s) may be required and installed by Landlord at Tenant’s expense, if
within fifteen (15) days Tenant has not modified its use so as not to cause such
overload.

 

Operating criteria of the basic system shall not be less than the following:

 

 

(i)

Cooling season indoor temperature of not in excess of 73 - 79 degrees Fahrenheit
when outdoor temperature is 91 degrees Fahrenheit ambient.

 

 

(ii)

Heating season minimum room temperature of 68 - 75 degrees Fahrenheit when
outdoor temperature is 6 degrees Fahrenheit ambient.

 

 

B.

Landlord shall provide heating, ventilating and air conditioning as normal
seasonal changes may require during the hours of 8:00 a.m. to 6:00 p.m. Monday
through Friday (legal holidays in all cases excepted).

 

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the Boston Suburban market, and
Tenant shall pay Landlord, as Additional Rent, upon receipt of billing therefor.

 

III.ELECTRICAL SERVICES

 

 

A.

Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.

 

 

B.

In the event that Tenant has special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120 volts, or for any other usage, Landlord may at its option
require the installation of separate metering (Tenant being solely responsible
for the costs of any such separate meter and the installation thereof) and
direct billing to Tenant for the electric power required for any such special
equipment.

 

 

C.

Landlord will furnish and install, at Tenant’s expense, all replacement lighting
tubes, lamps and ballasts required by Tenant.

 

 

Page 2

Exhibit C

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

IV.ELEVATORS

 

Provide passenger elevator service.

 

V.WATER

 

Provide tempered water for lavatory purposes and cold water for drinking,
lavatory and toilet purposes.

 

VI.CARD ACCESS SYSTEM

 

Landlord will provide a card access system at one entry door of the building.

 

 

 

 

Page 3

Exhibit C

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

--------------------------------------------------------------------------------

 

EXHIBIT D

 

FLOOR PLAN

 

 

 

 

 

 

[g2017110223580612016500.jpg]

Page 1

Exhibit D

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF CERTIFICATE OF INSURANCE

 

[g2017110223580613716501.jpg]

Page 1

Exhibit E

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

 

--------------------------------------------------------------------------------

 

 

[g2017110223580616316502.jpg]

 

Page 2

Exhibit E

 

91 Hartwell Avenue\Leases\T2 Biosystems(B)

 